Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 1 of 130

EXHIBIT
66 A”
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 2 of 130

 

 

 

mveoprauees ul your Bering #1¥U0 1000797

of 3

From: cp-ofiling <cp-efiling@courls.phita.gov>
To: howardemith <howardsmilh@howardsmithtaw.com>
Subject: Acceptance of your E-Filing #1901066797
Date: Wed, dan 20, 2049 9:47 am

L002053490020207'1

jtps://mail.aol.com/webmail-std/en-us/PrintMessag

 

  

    

oa 4 Boe
ee td er eeu cee eS eLeLT

 

Dear Howard G. Smith,

The legal paper you electronically presented for filing has been
reviewed by the Office of Judicial Records and is deemed
filed as noted below.

The following information is provided for your records:

Caption:
SMITH VS NATIONWIDE MUTUAL INSURANCE COMPANY
Case Number; 190102871

Date Reviewed and Accepted:
January 30, 2019 09:47 am EDT/DST

Date Presented to the Office of Judicial Records for Filing
and Date Deemed Filed:

January 30, 2019 07:36 am EDT/DST

Type of Pleading/Legal Paper:

COMPLAINT

E-File No.: 1901066797
Confirmation No.; 4B36D652A
Personal Reference Now

Filing Fee: $ 597.17

To retrieve the legal paper filed and any related notice, order or

legal paper, log in to the Electronic Filing Web Site at
http:/fcourts.phila.gov using the Court-issued User Name and Password.
‘You may also go directly to the legal paper/document by copying and
pasting the following web address(es) into your browser or by clicking
the link(s) below to view the related document(s). Each link represents
a separate document filed in connection with this matter, Utilizing the
link(s) below will only take you to the actual document. You will not

be logged into the court's electronic filing system.

Final Cover
https://fjdefile.phila.gov/efsfjd/zk_ealib.open_doc?h=DYG_5x7Oecalfi Ik

Exhibits.pdf
hitps://fjdefile, phila.gov/efsfid/zk_ealib.open_doo?hCVHA5w6Ofblel ll

Complaint 013019.pdf
https://fjdefile.phila.gov/efsfid/zk_ealibopen_doc?h=DZH_4w7Pfaze2Ik

You must serve the above legal paper and any related notice, order
or legal paper on all parties as required by Pa.R.C.P-No.400 et seq.

TAA nt nee

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 3 of 130

 

Acceptance or your H-Filing #1901066797 1.002053 4900302071 bftps://mail.aol.com/webmail-std/en-us/PrintMessaj

> You are reminded that Pa. O.C. Rule 4.7(c) requires that a bard copy of
the Jegal paper you have filed electronically shall be signed and, as
applicable, verified concurrently with the electronic filing of the
legal paper, and shall be maintained by you for five (5) years after
the final disposition of the case,

At the request of any party, you must produce for inspection the
original or a hard capy of a legal paper or exhibit within fourteen
(14) days, or the court, upon motion, may grant appropriate
sanctions.

THANK YOU,
ERIC FEDER

DEPUTY COURT ADMINISTRATOR
DIRECTOR, OFFICE OF JUDICIAL RECORDS

DISCLAIMER

 

The First Judicial District will use your electronic mai! address
and other personal information only for purposes of Electronic
Filing as authorized by Pa. R.C.P. 205.4 and Philadelphia Civil
*Rule 205.4.

Use of the Electronic Filing System constitutes an acknowledgment
that the user has read the Electronic Filing Rules and Disclaimer
and agrees to comply with same.

 

This is an automated e-mail, please do not respond!

of3

aim ree

 

 
 

 

AvuEplEnce OF your B-Kumng #1901066797

of3

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 4 of 130

Notice of Language Rights

aes

Language Access Caordinator
Land Title Building, Zod Floor, 100 South Broad Street, Philadelphin, PA, 19110
Elizabeth McCarrick: 215-683-8000; languapeaccesscoordi

Enstish: You have the right to an interpreter at no cost fo youl. Fo request an
interpreter, please inform court staff using the contact information provided at
the top of this notice.

Spanish/Espafiel: Usted tiene derecho a mn intérprete Libre de costo. Para
solicitar un intérprete favor de informarselo al personal judicial utilizando la
informacién provista en la parte superior de este aviso.

 

SRS CEARE. SSECER, ARRAEM LHR ER
MAE RE EAR e

Russian/Pycesniz: ¥ Bac ecrs Mpano wa Gecunaranie ycuyre nepenomana.

Sarena Ha Reperouaika NoAasTce # CYA NO anpecy, Temeposy BiH ax. node,
YEAIAHEEIM BEMITE B FATONONKEe STOTO YaorONNeHA.

Portusuese/Portugués: Vocé tem dircito a um intérprete gratuitamente, Para
solicitar um intérprete, informe 4 nossa equips usando os dados de contate
mostrados na parte superior deste aviso.

Baitian Creole/Kreyal Avisyen: Ou gen dwa resevwa sévis yon entéprét pratis,
Pou mande pou yon entéprét, tanpri £8 manm pésonél tribinal fa konnen 12 ov
sévi avék enfimasyon at yo te bay ou-nan tét avi saa.

1.002053490040207 4itps:/fmail.aol.com/webmail-std/en-us/PrintMessag

TAAMATA mtn res

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 5 of 130

 

.00205349005020719

Fiast JUDICIAL DISTRICT OF PENNSYLVANIA
CouRT OF COMMON PLEAS OF PHILADELPHIA

MARVIN SMITH

1113 Daisy Lane

Bensalem, PA 19020
Plaintiff,

vs.

NATIONWIDE MUTUAL INSURANCE COMPANY :

One Nationwide Plaza

Columbus, OH 43215 :
Defendant.

Zz
9

NOTICE TO DEFEND

NOTICE

Yor have been sued in court. If you wish te defend against the
claints set forth in the following pages, you must take action within
twenty (20) days after this complaint and notice are served, by
entering a written appearance porsonally or by attorney and filing
in writing with the court your defenses or objections to the claims
set forth against you. You are warned that if you fail to do so the
case may proceed without you and a judgment may be entered
against you by the court without further notice for any money
claimed in the complaint of for any other claim or relief requested
by the plaintiff. You may lese money or property or other rights
important to you.

You should take this paper te pour lawyer at once, Ifyou do not have
a lawyer or cannet afford one, go te or telephone the office set forth
below to find out where pou can get legal help.

Philadelphia Bar Association
Lawyer Referral
and Information Service
104 Market St, 11th Floor
Philadelphia, Peansylvania 19107
(215) 238-6333

10-284

AVISO

Le han demandado a usted en In corte, Si usted quiere
defenderse de estas demandas expucstas en las paginas
siguientes, usted tiene veinte (20) dias de plazo al partir de
la fecha de la demanda y Ia natificaclon. Hace falta
ascentay una comparencia eserita o en persona o con UR
abogado y entregar a la corte en forma estrita sus
defensas o sus objecioncs a las demandas en contra de su
persona, Sea avisado que si usted no se defiende, la corte
tomara medidas y pucde continuar la demanda en contra
suya sin previo avise o notificacion. Ademas, ia corte
puede decider a favor del demandante y requiere que
usted cumpia con todas las provisiones de esta demanda,
Usted puede perder dinero o sus propiedades u otros
derechos importantes para usted,

Lieve esta demanda ¢ an abogada immediatamente. Si uo
tiene abogade o si no tiene el dinero suficiente de papar tal
servicio, Vaya en persona o lame por telefono ala offcina
enya direccion se encuentra escrita abajo para averiguar
donde se puede conseguir asistencia legal.

Asocincion De Licenciados
De Filadelfia
Servicio De Referencia E
Informacion Legal
1201 Market St., 13th Piso
Filadelfia, Pennsylvania 19107
(215) 238-6333

 

 
 

 

Case 2:19-cv-00646-CMR Documenti1-1 Filed 02/14/19 Page 6 of 130

 

 

 

 

 

1.00205349006020719
Howard G, Smith, Esquire (78078)
3070 Bristol Pike, Suite 112
Bensalem, PA 19020 JURY TRIAL DEMANDED
(215) 638-4847 THIS 1S NOT AN ARBITRATION CASE
Attomey for Plaintiff, Marvin Smith AN ASSESMENT OF DAMAGES HEARING IS REQUIRED

 

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
CIVIL DIVISION ~LAW

MARVIN SMITH : NO:
1113 Daisy Lane
Bensalem, PA 19020
Plaintiff,
VS.

NATIONWIDE MUTUAL INSURANCE COMPANY :
One Nationwide Plaza
Columbus, OH 43215

Defendant,

COMPLAINT

The plaintiff, Marvin Smith, through his attorney, Howard G. Smith, Esquire, states:

1. The plaintiff, Marvin Smith, resides at 1113 Daisy Lane, Bensalem, Bucks County, PA
19020.

2. The plaintiff owns, at all times pertinent hereto owned, a property located at 14 Sonth Letitia
Street, Unit, 203, Philadelphia, Philadelphia County PA 19106.

3. Unit 203 is a condominium unit in a building consisting of a total of 25 condominium units
governed by the building's condominium association.

4, The plaintiff operates, and at all times pertinent hereto operated the Philadelphia property asa
rental unit.

5. The defendant, Nationwide Mutual Fire Insurance Company, has its principal place of
business at One Nationwide Plaza, Columbus, OH 43215,

6 The defendant is in the business of providing insurance policies to its customers.

7. The parties entered into a policy to insure the plaintiff's property, located at 14 South Letitia

Street, Unit 203, Philadelphia, PA 19106, against damage cansed by fire,

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 7 of 130

 

10,

18,

19,

 

 

Li

12,

13,

14.

is.

16,

17.

L.002053490070207 19

The policy covers the period of time from June 20, 2016 through June 20, 2017. The
insurance contract in pertinent part is attached hereto and incorporated herein as Exhibit "A."
On January 31, 2017, a fire occurred at 14 South Letitia Street, causing damage to both the
building generally and the plaintiff's unit particularly.

The damage from the fire caused the plaintiff to lose rental income from the date of the fire to
approximately January 2018.

At the time of the fire, the plaintiff was renting the unit in question for $2,000 per month.
About August 23, 2017, the plaintiff demanded that the defendant pay him for his loss of
rental income to that date, See August 23, 2017 Smith Letter, attached hereto and
incorporated herein as Exhibit "B."

The plaintiff stated that the condominium association had yet to make any repairs to the
building, and as a result he could not rent his unit to anyone at that time.

The plaintiff welcomed the defendant to inspect the building to verify that no one would rent
the plaintiffs unit at that time.

About September 27, 2017, the defendant responded to the plaintiffs demand for loss of
rental income by substantially denying the plaintiffs claim, stating that it would only pay the
plaintiff $4,000 to cover eight weeks of rental income, See September 27, 2017 Nationwide
Letter, attached hereto and incorporated herein as Exhibit "C."

The defendant claimed that given the damages to the plaintiffs unit, the plaintiff should have
been able to make the unit habitable within eight weeks from the date of the fire.

About October 18, 2017, the plaintiff responded that it was not reasonable for the defendant to
expect that he could have repaired the unit to habitability only eight weeks after the fire, See
October 18, 2017 Smith Letter, attached hereto and incorporated herein as Exhibit "D."
Moreover, the plaintiff stated that, regardless if it was possible for him to repair his unit to
habitability within eight weeks following the fire, the policy covered the premises, including
the building, and it was not reasonable to expect that the condo association would repair the

building to habitability within eight weeks following the fire.

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 8 of 130

 

28.

al.

23.

24.

25,

26.

27.

L.002053490080207 19

. Importantly, the plaintiff also told the defendant that it was wrong for the defendant to deny

coverage based on the defendant's assertion that the plaintiff should have rendered the unit
habitable because the policy covered foss of rental income from fire damage to the premises
regardless if the damage left the premises habitable.

The plaintiff notes that in the defendant's September 27, 2017 denial letter, the defendant
addressed some pertinent terms of the policy, but failed to mention the policy's definition of
the terms "period of restoration," "suspension," and “operations,” all pertinent to the
determination of coverage, in a purposeful attempt to mislead the plaintiff regarding the

plaintiff's rights.

. The plaintiff demanded that the defendant pay him more money, calling the defendant's

decision that the plaintiff should have taken only eight weeks to render his unit habitable
arbitrary and in bad faith, and accusing the defendant of intentionally misstating and
misinterpreting its policy in order to avoid paying 4 valid claim, also in bad faith.

The plaintiff demanded that the defendant reconsider its position to substantially deny his
claim,

Alternatively, the plaintiff demanded an explanation from the defendant on exactly how it
arrived at its decision that the plaintiff could repair the unit to habitability in only eight weeks.
The plaintiff also demanded that the defendant address why it would not pay his claim for lost
rental income of the unit due to damage to the building.

The plaintiff included pictures of the damaged building, taken October 4, 2017, with his
October 18, 2017 letter, to show the building's state of disrepair.

Rather than reconsider its denial of the plaintiff's claim, or address the concerns in the
plaintiff's October 18, 2017 letter, the defendant sent a letter to the plaintiff, dated February 6,
2018, misstating that the plaintiff had agreed accept eight weeks of loss of rent, despite
knowing the statement te be untrue. See February 6, 2018 Nationwide Letter, attached hereto
and incorporated herein as Exhibit "E."

In an attempt to harass the plaintiff and delay the plaintiff from taking legal action against it,

the defendant also asked for an update on the repairs to the building, though the plaintiff had

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 9 of 130
L00205349009020719

already informed the defendant of the building's state of disrepair as of October 17, 2017,
pictures included, and the defendant had not changed its denial of coverage.

29. The defendant, far from being on the plaintiff's side, was in the delay, deny and hope they die
mode. In fact, Susan Smith, one of the two policyholders, did die in May of 2018.
Unfortunately for the defendant, the plaintiff is in fine health,

30. Then, about February 20, 2018, the defendant issued a Notice of Non-Renewal of Insurance.
See Notice of Non-Renewal of Insurance dated February 20, 2018, attached hereto and
incorporated herein as Exhibit "F."

31. About March 11, 2018, the plaintiff responded to the defendant's February 6, 2018 letter by
stating that he considered the defendant's knowing misstatement that the plaintiff had agreed
to accept eight weeks of rent to be in bad faith and that he also considered the defendant's
notice of non-renewal of insurance to be made in bad faith. See March 11, 2018 Smith Letter,
attached hereto and incorporated herein as Exhibit "G."

32. Then, about May 4, 2018, the defendant, in ancther attempt to harass the plaintiff and delay
the plaintiff from taking legal action against it, reiterated its denial of coverage, now implying
that it was denying coverage for the plaintiffs failure to comply with the defendant's
investigation of the claim, though the plaintiff invited the defendant to inspect the property
and sent the defendant copicus pictures of the property that the defendant ignored. See May

4, 2018 Nationwide Letter, attached hereto and incorporated herein as Exhibit "H."

Count I - Breach of Contract

33. The plaintiff incorporates the preceding paragraphs as though set forth fully herein.
34, The defendant breached the contract by failing to pay the plaintiff for lost rental income due

under the contract,

WHEREFORE, the plaintiff demands judgment ageinst the defendant in an amount less than

$50,000 plus costs, interest, and any other relief that the Court deems just.
L.00205349010020719

Count Ii ~ Bad Faith - 42 Pa. C.S, 8371

35, The plaintiff incorporates the preceding paragraphs as though set forth fully herein,
36. The defendant acted in bad faith by:

a, denying the plaintiff's claim without a reasonable basis for denying the claim when the
defendant knew, or should have known, that it lacked a reasonable basis for denying the
claim,

b. misrepresenting to the plaintiff the terms of his policy for the purpose of denying a valid
claim,

c, failing to conduct a proper investigation into the claim,

d. failing to respond to the plaintiff's demands for specific explanations as to the reasons the
defendant denied his claim,

&. misstating that the plaintiff had agreed to accept a settlement when, in fact, the defendant
knew that not to be the case,

f. engaging in delay tactics, and

g. failing to renew the plaintiff's insurance policy in retaliation for pursuing a claim.
WHEREFORE, pursuant to 42 Pa. C.S. 8371, the plaintiff demands judgment against the

defendant in an amount in excess of $50,000 plus costs, interest, attormey's fees, punitive damages, and any

other relief that the Court deems just.

Demand for Jury Trial

37. The plaintiff demands a trial by jury.

  

 

owatd G. Smith, Evquire (78078)

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 11 of 130 |

1.0020534901 1020719

VERIFICATION

T verify that the statements made in this Complaint are true and correct. | understand that false
statements hereit are made subject to the penalties of 18 Pa. CS, § 4904, relating to unsworn falsification to

authorities.

e

Date: { POLE 1G ° ; A oranstas, wtf

Marvih Sthith

 

 
Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 12 of 130
L00205349012020719

Exhibit "A"
 

i

' |

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 13 of 130
|.00205349013020719

Nationwide"
On Your Side”

be ata a OPA

SUSAN O & MARYIN B SMITE
1113 DAISY LN
BENSALEM, PA 19020-2435

PLEASE KEEP THIS FOR YOUR RECORDS

\We are pleased to serve your business Insurance needs, Our company is commilted to
providing you high quality insurance protection and superior service.

if you should have any questions about your insurance portfolio or if you wish fo make a
change to your policy, please contact your agent.

IMPORTANT INFORMATION ABOUT YOUR POLICY....

Please spend a few minutes to read and understand your poillcy. Some items to which you
should pay special attention are as follows:

* Special Required State Notices. These notices, when included, point out specific
Items concerning your policy, We urge you fo read them,

e Declarations Page. This shows such information as your name, address, the
coverages provided, the poltcy term, polley limits, jist of coverage forms, premium
amounts, and other individuailzed information.

* Coverage and Endorsement Forms. This fs the section of your policy which
provides policy and coverage information. Please read it carefully.

POLICY NUMBER BILLING ACCOUNT NUMBER
ACP 54-9-2750752 $79860890

Your Commercial Insurance Portfolio
Courtesy of :

ZO[SG40) LESt

AGENCY - PA- 82040 370007690

ROBERT A FLOUNDERS
2307 BRISTOL PIKE

PO BOX 621

BENSALEM PA 19020-0621

AGENCY PHONE # 215-638-1525

BIRECT BILL MACH 042215 INSURED COPY ACP 6§4.9-2750152

"

4

54 O008114

ZSLOSLZ-6-S dOV - JOVIOVd IWIOUFININOD

 
 

Case 2:19-cy-00646-CMR, Document 1-1 Filed 02/14/19 Page 14 of 130

{
rl Nationwide’

On Your Side*

L.00205349014020719

IN 74 42 03 07
Kokko ak tek IMPORTANT INSURANCE INFORMATION tok tok kek

Please read this Notice carefully, No coverage Is provided by this notice nor can it be construed to replace any
provision of your policy, You should read your policy and review your declarations page for complete information
on the coverages you are provided, if there is any confilet batwesn the palley and this notice, the provisions of the
policy shail prevail.

CONSUMER REPORT INQUIRY NOTICE

Consumer reports, Including credit histary may have been ordered from a consumer reporting agency fo
underwrite and/or rate your insurance policy. You have the right to access this Information and request correction
of any inaccuracies. Your consumer reports, including your credit history are not affected in any way by our

inquiry.

We are committed to respecting your privacy and safeguarding your personal Information.

IN 74 42 03 07 Page 1 of 1
ACP §4-9-2750162 MACH = 18112 INSURED COPY IN744203076D 0002 BA GQ0Bt12

 

 
 

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 15 of 130

 

 

 

 

 

L00205349015020719
ri Nationwide’
On Your Side“
COM-PAK SUMMARY
PRINTED 04/22/2016 ONE NATIONWIDE PLAZA
COLUMBUS, OH 49215-2220
Number: ACP -5aB2750152 Effective from osrareois tO aseniz0t?
Named Insured: SUSAN © & MARVIN 8 SMITH
Mailing Addrass: 4113 DAISY LN

BENSALEM, PA 10020-2435

 

 

 

 

Agensy Name: ROBERT A FLOUNDERS a7 | 82n40-001 54
Agency Address: BENSALEM PA 19020-0521 (2t5}698-1825
Producer: ROBERT A FLOUNDERS
Divislen Program Total Premium
A COMMERCIAL GENERAL LIABILITY (HATIONWIDE FIRE) $600.00
B COMMERCIAL PROPERTY (NATIONWIDE MUTUAL FIRE) $1,589.00

 

 

 

ot a DHL Your bill Is sent separately,
NE

 

 

Estimated Total Prarmtum: $ 2,180.00

 

Ths ComrPak is a partfolo of individual policies which garves to combine
verloun Thaumince coverages written under o group of seperdio contracts
id Enauronga,

 

 

 

PAKSUM 1 08
MACHINE MACH 2016112 INSURED COPY ACP 8402750152 54 00113

 
 

Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 16 of 130

.00205349016020719

IN 72.3961 15

NOTICE OF TERRORISM INSURANCE COVERAGE
NOTICE — DISCLOSURE OF PREMIUN

Applies to all Commercial Policies, except for Farmowners Multiperil, Business Auto,
Crime, and Workers Compensation

his disclosure notice does not Provide coverage, and it does not replace any

provisions of your policy. You should read your policy for complete information on the

coverages you are provided. if there ls any conflict between the policy and this notice,
the provisions of the policy shall prevail.)

Coverage for acts of terrorism is included in your policy. You are hereby notified that under the
Terrorism Risk Insurance Act, as amended in 2015, the definition of act of terrorism has
changed. As defined in Section 102(1) of the Act: The term “act of terrorism” means any act
that is certified by the Secretary of ihe Treasury, in consultation with the Secretary of
Homeland Security, and the Attorney General of the United States — to be an act of terrorism;
to be a violent act or an act that is dangerous to human life, property, or infrastructure; to have

resulted in damage within the United States, or outside the United States In the case of certain -

alr carriers or vessels or the premises of a United States mission; and to have been committed
by an individual or individuais as part of an effort to coerce the civilian population of the United

_ States or to influence the policy or affect the conduct of the United States Government by

coercion. Under your coverage, any losses resulting from certified acts of terrorism may be
partially reimbursed by ithe United States Government under a formula established by the
Terrorism Risk Insurance Act, as amended. However, your policy may contain other exclusions
which might affect your coverage, such as an exclusion for nuclear events. Under the formula,
the United States Government pays the following percentage of covered terrorism losses
exceeding the statutorily established deductible paid by the insurance company providing the
coverage.

. 85%, for insured losses occurring before January 1, 2016;
84%, for insured losses occurring during the 2016 calendar year;
83%, for insured losses occurring during the 2017 calendar year;
82%, for insured losses occurring during the 2018 calendar year;
81%, for insured losses occurring during the 2019 calendar year; and
80%, for insured losses occurring on or after January 1, 2020.

The Terrorism Risk insurance Act, as amended, contains a $100 billion cap that limits U.S,
Government reimbursement as well as insurer's liability for josses resulting from certified acts
of terrorism when the amount of such losses exceads $100 bilfion in any one calendar year. li
the aggregate insured losses for all insurers exceed $100 billion, your coverage may be
reduced.

The portion of your annual premium that is attributable to coverage for acts of terrorism is $0,
and does not include any charges for that portion of losses covered by the United States
Government under the Act.

IN 72.39 91 15 ‘ Page 1 of
MACHINE MACH 2016712 INSURED CORY ACP 6492750152 64

000341

 

 
 

ootee-0) sovdSr)

va

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 17 of 130

L00205349017020719

MACH N INSURED COPY ACR 64-9-2760162

64 O00R1ES

(Auld SQIMNOLLVN) ALIA VIM IWYSNSD TWIDUSIAIOD

 
Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19... Page 18 of 130

L00205349018020719

NATIONWIDE MUTUAL FIRE INSURANCE GOMPANY
ONE NATIONWIDE PLAZA
COLUMBUS, OF 43215-2220

Named Insured: SMITH, SUSAN 0 & MARVIN B

Address: 4473 DAISY LN
BENSALEM PA 19020-2435

hhkkb kkk IMPORTANT (NSURANCE INFORMATION KaKKK KKK

IMPORTANT NOTICE FOR RENEWAL POLICIES

{nx an effort to keap your Insurance premljum as low as possible, we have streamlined your renewal policy. We have
not included printed coples of policy forms and endorsements that have not changed from your expiring policy unless
they include variable information that is unique to you, Please refer to your prior policies for printed copies of these
forms. If you desire coples, they are available upon request from your agent.

IN SOOTY (05-93)
BIRECT BILL «= MACH 46113 INSURED COPY ACH GLGO 5462750152 e7pssissc = 4 OBIE

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 19 of 130

Peretti

L.00205349019020719

iN 78 0911 15
Kk Kk K Kk IMPORTANT INSURANCE INFORMATION aK KKK

Please read this Notice carefully. No coverage is provided by this notice nor can it be construed to replace any
provision of your policy. You should read your polity and review your declarations page for complete information

on the coverages you ara provided. if hare ie any conftlel between the poliay and this notice, the provisione of the
policy shall prevall,

DATA BREACH & IDENTITY RECOVERY SERVICES

Data Breach Services Information:

Through 4 partnership with Hartford Steam Boller, you have access to a data breach risk
management portal called the eRiskHub®. The portal is designed to help you understand data
information exposures, help you plan and be prepared for a data breach, and establish a
response plan to manage the costs and minimize the eifects of a data breach.

Key features of the portal include:

* Incident Response Plan Roacimap — suggested steps your business can take following
data breach incident. Having an incident response plan prepared in advance of a
breach can be useful for defense of potential litigation.

* Online Training Modules — ready-to-use training for your business on privacy best
practices and Red Flag Rules.

« Risk Management Tools- assist your business in managing data breach exposures
including seli-assessments and state breach notification laws.

e eRisk Resources ~ a directory to quickly find external resources on pre and post-breach
disciplines.

* News Center -- cyber risk stories, security and compliance blogs, security news, risk
management events, and helpful industry links.

* Learning Center — best practices and white papers written by leading authorities.

To access the eRiskHub@portal:

» Enter https:/Avww.eriskhub.com/nationwide in your browser.

* Complete the information, including your name and company. Your User ID and
Password are case-sensitive.

« Enter your assigned access code: 121716-73,

* Enter the challenge word on the screen, and click “Submit” and follow the instructions to
complete your profile setup.

« You can now login to the portal.

You also have access to a help-line to answer breach related questions. insureds having
questions pertaining to how to prepare for a breach, help in identifying a breach, or other
questions pertaining to breach related best practices can call our breach preparedness help-
line. Experlenced professionals are able to provide insights to help insureds understand the
complicated environment pertaining to breaches of persona! information. The breach
preparedness help-line is 877-800-5028.

 

IN 78 09 41 15 Page 1 of 2
ACP GLGO 5452760152 DIRECT BILL MACHt611 INSURED COPY 3970860980 4 0008117

 

 
Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19... Page 20 of-130

L00205349020020719

IN 78 09 1115

In addition, you have the ability to purchase Data Gampromise Insurance coverage and
GyberOne Insurance coverage.

The Data Gampromise coverage covers the costs incurred by an insured to respond to a data
breach, including expenses related to foransic Information technology review, legal review,
notification to affected individuals, services to affected individuals, public relations services.
insureds will also have the ability to include Data Compromise Defense and Liability coverage
which covers the liability from a suit brought by an individual affected by the data breach.

CyberOne coverage protects businesses against damage to electronic data and computer
systems from a virus or other computer attack. It also protects a business's liability to third

patties that may have suffered damage due to security weaknesses in the business's
computer system.

identity Recovery Services information:

Through a partnership Hartiord Steam Boiler, you will have access to a Toll-Free Identity
Recovery Help Line designed to provide education about identity theft and identity theit risks.
The toll-free Help Line is staffed by experienced identity theft counsellors who can answer
questions and provide useful information and resources to identity theft victims. The Identity
Recovery Help Line number is 877-800-5028.

In addition, you have the ability to buy Identity Recovery insurance coverage as an included
element of Data Compromise coverage or separately, on its own. The Identity Recovery
coverage insures against the theit of identities of the insured’s key owners, officers, and
resident family members. The coverage provides the services of an identity theft case
manager and pays for various out-of-pocket expenses due to a covered Identity theft,
including:

Legal fees for answer of civil judgments and defense of criminal charges
Phone, postage, shipping fees

Notary and filing fees

Credit bureau reports

Lost Wages and Child or Elder Gare

Mental Health Counseling costs {Not Avallable in NY)

Miscellansous Expense coverage

soe ff 8 @ @ #8

Page 2 of 2 IN78 09 1115
ACP GLGOS4 92750162 MACH 16113 INSURED COPY IN7B09111601 0000 84 008118

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 21 of 130

 

 

L.00205349621020719

IN 78 110915
KCK Ok ok IMPORTANT INSURANCE INFORMATION kkk kk

Please read this Notice carefully. No coverage is provided by this notice nor can it be construed to replace any
provision of your policy. You should read your policy and review your declarations page lor complete infarmation
on the coverages you are provided. If there Is any contlict between the policy and this notice, the provisions of the

policy shall prevail,
POLICYHOLDER NOTICE
DEFENSE COSTS

The purpose of this notice is 10 make you aware of a new endorsement included with this policy.
Your current policy includes one of ihe following endorsements:

Commercial General Liabliity Coverage Part

Commercial Property — Legal Liability Coverage Form

Commercial Property -- Morigageholder'’s Errors and Omissions Coverage Form

iL. 78 14 Pennsylvania Changes - Defense Cosis

Commercial Umbrelta Liability Coverage Part
UMB 3702 Pennsylvania Changes ~ Defense Costs
CAMA 3702 Pennsylvania Changes - Defense Cosis

The attachment of this endorsement may result in reduction of coverage. {f we initially defend or pay for an
Insured’s defense but later determine that none of the claims, for which we provided a defense or defense costs,
are cavered under the insurance policy, we have ihe right to reimbursement for ihe defense cosis we incurred.

IN 76 14.09 15 Rage t ni 4
ACP S100 5492750162 DIRECT BILL MACHISt4 INSURED COPY a975050890 §4 003118

 

 
Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 22 of 130

 

 

 

L00205349022020719

rl
NATIONWIDE MUTUAL FIRE INSURANCE COMPANY 82040
ONE NATIONWIDE PLAZA RENEWAL
COLUMBUS, OH A321 §-2220

COMMERCIAL GENERAL LIABILITY DECLARATIONS

Policy Number: ACP GLGO 6492750152
Named insured; SMITH, SUSAN O & MARYIN B

Address: 1173 DAISY LN
BEN

 

SALEM , PA 19020-2435
Agent: ROBERT A FLOUNDERS 37-82040-004
Address: BENSALEM PA 48020 PRODUCER: ROBERT A FLOUNDERS

Policy Period: From 06/20/16 to 06/26/17 12:01 A.M. standard thme at the address of the named insured as stated
herein.

in return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the
insurance as stated in this policy.

LIMITS OF INSURANCE

 

 

 

 

 

GENERAL AGGREGATE LIMIT (other than roducts-complsted operations) 1,000,960
PRopucTs Cour LereD OPERATIONS A GREGATE LIMIT 1,000,000
PERSONAL AND ADVERTISING INJURY LIMIT 560,600
Ear OCCURRENCE LIMIT 560,000
DAMAGE TO PREMISES RENTED TO YOU LIMIT (any one premises) $ 100,009
MEDICAL EXPENSE LIMIT (any one person) $ 5,000
Retroactive Date (CG0002 only}
The Named Insured is; INDIVIDUAL
Business of the Named insured is: RENTS CONDO
Audit Perlod:
ENDORSEMENTS ATTACHED TO THIS POLICY
SEE COMMERCIAL GENERAL LIABILITY FORMS AND ENDORSEMENTS SCHEDULE

TOTAL ADVANGE PREMIUM $ 600. 00M

Replacement or
Renewal Number AGP GLGO5482750152

Countersigned By

 

‘Authorized Representative
GL-D (10-98)

DIRECT BILL MACH 16113 INSURED COPY ACP GLGO 6492750152 ayossopsg §=6 «64 08120

A PE Le fda

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 23 of 130

 

1.00205349023020719

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY
MUTUAL COMPANY CONDITIONS ENDORSEMENT

POLICYHOLDER MEMBERSHIP IN THE COMPANY

Papiceble Only to Pollelas Issued by Nationwide Mutual Fire Insurance Company In States Other than the Slate
OF bexas

Because this policy Is issued by Nationwide Mutual Fire Insurance Company (ihe "Company’), the firet namad
insured fisted on the declarations page (“named Insured’) ls a member of the Company Issulng the polley while
this or any other policy issued by the Company ts in force, While a member, the named insured is entitled to ona
vole only — ragardiess of the number of policies issued to tha named insured — aliher in person or by proxy at
meetings of members of tha Company.

The annual meeting of members of the Company will be held each year at the Home Office of the Company in
Columbus, Ohio, at 9:30 a.m. on the first Thursday of April, If the Board of Directors of Nationwide Mutual Fire
lnsuranca Company should elect to change the time or place of that meeting, the Company will mail notice of the
change ‘s the member's last known address. The Company wilt mall this notice at laast 10 days in advance of tha
meeting date.

This policy is non-assessable, meaning that the named insured Is not subject to any assessment beyond the
premiums raquired for each policy term.

POLICYHOLDER DIVIDEND PROVISIONS

The named insured is entitled to any Dividends which are deciarad by the Baard of Directors of the Company in
accordance with law and which ara appileable to coverages providedin this policy.

POLICYHOLDER MEMBERSHIP IN THE COMPANY IN TEXAS
(Appileabla Only to Policles issued by Natlonwide Mutual Fire Insurance Company in the State of Texas)

{. MUTUALS —- MEMBERSHIP AND VOTING NOTICE. The named insured is notified that, by virtue of this
policy, the named insured is a member of the Naflonwide Mutual Fire Insurance Company of Columbus, Ohio,
{the "Company") and Is entitled, as Is lawfully provided in the charter, constitution, and by-laws to vote elther in
person or by proxy In any or all meetings of sald Company. Each memberis entitled to only ons vote regardless
of the number of policies owned, The annual meetings of the mambers of the Company are held in ihe Home
Office, at Columbus, Ohio, on the first Thursday of April, in each year, at 9:30 o'clock a.m.

2, MUTUALS ~ PARTICIPATION CLAUSE WITHOUT CONTINGENT LIABILITY. No Contingent Llabillty: This
policy Is non-assessable. The named insured is « member of the Company and shall participate, to the extent and
upon the conditions fixed and determined by the Board of Directors In accordance with the provisions of law, In
the distrlbutlon of dividends so fixed and determined.

iN WITNESS WHEREOF: Nationwide Mutual Fire Insurance Company has caused this policy to ba signed by its
Prasident and Secretary, and countersigned by a duly authorized reprasentative of the

Chet wy, oan at Moke Cg

Secretary President
Nationwide Mutual Fire Insurance Company

SP 00 2901 08 Page 1 oft

ACP GLGO S4g2760182 INSURED COPY syeggogso §4 9008121

 

 

 

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 24 of 130

100205349024020719

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY
ONE NATIONWIDE PLAZA

COLUMBUS, OH 4321592220

COMMERCIAL GENERAL LIABILITY SCHEDULE
Policy Number: ACP GLGO 5492750152

 

 

 

 

 

 

 

Hem Mow Lec ation Code Premium Rates Advance Premium
tion N Basis
of Hazards °. OTHER | PR/CO OTHER =| ——_-PRICO
OOTA PA-501 60010 UNETS PER UNIT
APARTHENT BUILDINGS 1 302,382 $302
PRODUCTS~CONPLETED
OPERATIONS ARE
SUBJECT TO THE
GENERAL AGGREGATE
LIMIT
12 S LETITIA ST APT
293
PHILADELPHIA
PAIS1LO63035
MINIMUM PREMIUN
ABJUSTHENT $298

Total Advance Other and PR/CO $660

TOTAL ADVANCE PREMIUM SOCOMIN

NOTE: For classes based on payroll each Executive Officer, Sole Proprietor or Partner may be subject to a fixed

amount,
GL-DS (12-83)

DIRECT BILL = MACH 16113 INSURED COPY

ACP GLGO 6492750162

gvageogeo = Bd.

O008122
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 25 of 130

.00205349025020719

NATIONWIDE MUT UAL FIRE INSURANCE COMPANY
ONE NATIONWIDE
GOLUMBUS, OH 3016-2220

COMMERCIAL GENERAL LIABILITY FORIMS AND ENDORSEMENTS

Number. ACP GLGO 8492750152 Parlod: From 06/20/18 To 08/20/17
Named Insured: SNUTH, SUSAN O & MARVIN B

 

Form

 

Date Title
CG0001 0413 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
©S2106 0544 EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR PERSONAL INFORMATION
62147 4207 EMPLOYMENT - RELATED PRACTICES EXCLUSION
CG2167 4204 FUNG! OR BACTERIA EXCLUSION
CG2170 0145 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
CG2480 O106 EXCLUSION OF TERRORISM
CG7023 1996 EXCL-ASBESTOS, ELECTRO-MAGNETIC RADIATION, LEAD AND RADON
CG7093 0393 4 «=6TWO OR MORE COVERAGE FORMS GR POLICIES ISSUED BY US
iLO017 4188 3=0COMMON POLICY CONDITIONS
#Loo24 0s08 NUCLEAR ENERGY LIABILITY EXCLUSION
IL0126 10138 PENNSYLVANIA CHANGES - DEFENSE COSTS
1LO246 0907 PENNSYLVANIA CHANGES - CANCELLATION AND NONRENEWAL
JLO910 0702 PENNSYLVANIA NOTICE ‘
13644 1485 SPECIAL CONTINUATION PROVISION
IMPORTANT NOTICES
IN5017 0593 «IMPORTANT NOTICE FOR RENEWAL POLICIES
IN7808 4145 DATA BREACH & IDENTITY RECOVERY SERVICES
IN7844 0915 DEFENSE COSTS
GLDF (02-93)

BIRECT BILL = MACH 16773

INSURED COPY ACP GLGO 5492760152 S78ac08s G4 on0at23

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 26 of 130

1.00205349026020719

COMMERCIAL GENERAL LIABILITY
GG 21 700115

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY,
CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the follawing:

COMMERCIAL GENERAL LIABILITY COVERAGE PART

LIQUOR LABILITY COVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK POLICY

A. if aggregate insured losses attributable to terrorist 2 The act is a violeni act or an act thai is
acis certified under the federal Terrorism Risk dangerous io human fife, property or
Insurance Act exceed $100 billion in a calendar Infrastructure and is commiifed by an individual
year and wa have met our insurer deductible or individuals as part of an effort to coerce the
under the Terrorism Fisk Insurance Act, we shall civilan population of the Urited States or to
nol be liable for the payment of any portion of the influence the policy or affect the conduot of the
amount af such losses that exceeds $100 billion, United States Government by coercion,

and in such case insured fosses up to that amount = B, The terms and limitations of any terrorism
aré subject to pro rata allocation in accordance exclusion, or the inapplicabilily or omission of a

with procedures established by the Secretary of terrorism exclusion, do not serve to create
ihe Treasury, coverage for injury or damage that is otherwise
"Certified aot of terrorism" means an act that is excluded under this Goverage Part.

cerlilied by the Secretary of the Treasury, in

accordance with the provisions of ihe federal

Terrorism Risk Insurance Act, to be an act of

terrorism pursuant to such Act. The criteria

coniained in the Terrorism Risk Insuranoe Act for

a "certified act of terrarism® include the following:

1. The act resulied In Insured losses in excess of
$5 million in the aggregate, attributable to all
types of inswance subject to the Terrorism
Risk Insurance Act; and

All terms and conditions apply unless modified by this endorsement.

C21 7UU1 @ INsurance Services Olfiue, iiw., 2015 Page 1 of +
AGP OLG05492750162 MACH 18113 INSURED COPY $4 Goosi24

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 27 of 130
L00205349027020719

tL. 04 206 1613
THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

PENNSYLVANIA CHANGES — DEFENSE COSTS

This endorsement modifies insurance provided under the following:

COMMERCIAL AUTOMOBILE COVERAGE PART

COMMERCIAL GENERAL LIABILITY COVERAGE PART

COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

COMMERCIAL PROPERTY COVERAGE PART — LEGAL LIABILITY COVERAGE FORM
COMMERCIAL PROPERTY GOVERAGE PART —~ MORTGAGEHOLDER'S ERRORS AND OMISSIONS
COVERAGE FORM

ELECTRONIC DATA LIABILITY COVERAGE PART

EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART

FARM COVERAGE PART

FARM UMBRELLA LIABILITY POLICY

LIQUOR LIABILITY COVERAGE PART

MEDICAL PROFESSIONAL LIABILITY GOVERAGE PART

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
POLLUTION LIABILITY COVERAGE PART

PRODUCT WITHDRAWAL GOVERAGE PART

PRODUCTS/GCOMPLETED OPERATIONS LIABILITY COVERAGE PART

RAILROAD PROTECTIVE LIABILITY COVERAGE PART

UNDERGROUND STORAGE TANK COVERAGE PART

IL OF 20 16 13
ACP GLGO5492750152 MACH 16113

. The provisions of Paragraph B. are added to all
insuring Agreements that set forih a duty to
defend under:

1, Section I of the Commercial General Liability,
Commercial Liability Umbrella, Electronic
Data Liability, Empioyment-related Praclices
Uability, Farm, Uquor Liability, Medical

Professional Liability, Owners And
Gontractars Protective Liability, Pollution
Liability, Product Withdrawal,

Products/Gempieted Operations  Liabillly,

Railroad Protective Liability and Underground ,

Storage Tank Coverage Paris, Auto Dealers
Coverage Form and the Farm Unibrella
Liability Policy;

2. Section H under the Auto Dealers, Business
Auto and Motor Garrler Coverage Forms;

3. Section lit under the Auto Dealers and Motor
Garrler Coverage Forms;

4, Section A. Coverage under the Legal Liability
Coverage Form; and

§ Coverage © ~ Moarigageholder’s Liability
under the ‘Mortgageholder’s Errors And
Omissions Coverage Form.

Paragraph B. also applies to any afher provision
in the policy that sets forth a duly to defend,

. if we initially defend an insured ("Insured") or pay

for an insured's (“insured’s’) defense but fater
determine that none of the claims ("claims"), for
which we provided a defense or defense costs,
are oovered under this insurance, we have the
tight to reimbursement for the defense costs we
have inourred,

The right to relmburseraent under this provision
will only apply to the costs we have incurred after
we notify you in writing that there may not be
coverage and that we are reserving our rights to
terminate the defense or the payment of defense
costs and to seek reimbursement for defense
costs.

@ Insurance Services Office, inc., 2013 Page t of 1

INSURED COPY & cog8726
AW-CP-1810 0316 00

COMMERCIAL PROPERTY (NATIONWIDE MUTUAL FIRE)

Seleooe $9

Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 28 of 130

CSOge-F Pe =O AdOO OAYNSN N Rov

6LZ0cosco6rego0co0 |

Taeo AAS Art.
 

Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19. Page 29 of 130-

+

L00205349029020719
Named insured: SMITH, SUSAN O & MARVIN B
Address: 1173 DAISY LN
BENSALEM PA 79020-2425
kkk ick IMPORTANT (NSURANCE INFORMATION kkk kkk

IMPORTANT NOTICE FOR RENEWAL POLICIES

in an effort to keep your Insurance premium as low as possible, we have streamlined your renewal policy. We have
not Included printed copies of policy forms and endorsements that have not changed from your expiring policy untess
they Include variable information that is unique to you, Please refer to your prior policies for printed coples of these
forms. {ff you desire copies, they are available upon request from your agent.

IN S017 (02-93)

UGd 18112 WSURED COPY ACP CPPF 6492750762 e7ggscueo «© 84 «= 008427

 
Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 30 of 130

 

 

L00205349030020719

IN 74 04 0107

IMPORTANT FLOOD INSURANCE NOTICE

Thank you for the opportunity to provide your important insurance protection, As your insurance
provider, we like io keep you Informed of important issues that can potentially impact your property
assets. This letier is to remind you of the Importance of considering flood insurance and the
importance oF reviewing your policies on a regular basis.

Your Commercial Property (Premier Businessowners, and/or Commercial Property) and
Farmowners’ pollcy does not cover damage from floods to any property resulting directly or
indirectly from “water,” Excluded “water” losses include, but are not limited to those caused by
flood, surface water, waves, tides, tidal waves, overflow of any body of water, or their spray, all
whether driven by wind or not. These types of loss or damage caused by “Water” are excluded
regardless of any other cause or event that contributes concurrently or in any sequence to the
loss, You will need to read your policy for all of the details about excluded water losses. This is
just a summary of the excluded waiter losses to highlight some Important flood-related issues.

in mast communities, you can obtain fleod insurance through your agent that is backed by the
federal government's National Flood Insurance Program. In those qualifying communities, you

ean obtain flood insurance protection for your property regardless of your flood zone or flood
risk.

Your agent can assist you in 1) determining if your community participates in the National Flood
Insurance Program, 2) assessing your flood risk, and 3) understanding flood policy availability. To
learn more about flood insurance and your risk of flooding access the Nationa! Flood Insurance
Program’s consumer website at www.FloodSmart.gov,

As you consider the risk of flooding in your area and consider your options for obtaining valuable
protection, consider that:

« Ail property is In a flood zone, regardiass of whether an area has been defined as high risk or low
risk,

* Nearly 25% of all flood claims are for properties located in lower-risk flood areas or locations
where flooding Is not expected.
Floods can happen anywhere, at any time, causing anguish, destruction, and financial damage,

Changing weather patterns, as well as residential and business development, may increase your
chance of experiencing 2 flood,

* Flooding can occur as a result of clogged, averloaded, ar inadequate storm drains. You don't
have to live near a body of water to be flooded.
Federal disaster assistance is often a loan and must be repaid with interest.
Your commercial property and/or farmowner policies exclude loss by flooding.

Ask your agent about obtaining flood insurance for commercial praperty today. Thank you for
choosing us te meet your insurance needs, We value your business.

IN 74 04 61 07 Page 1 of 1
AQP GRPF 6492750152 INSURED COPY 54 9008128

 

 
 

Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19 Page 31 of 130

L.00205349031020719

IN 78 09 11 15
tek tek ae ae IMPORTANT INSURANGE INFORMATION KCK Kk

Please read this Notice carefully, No coverage is pravided by this notice nor can it be construed io replace any
provision of your policy. You should read your poliay and review your declarations page for complete information

on the coverages yau are provided. If ttere is any conflict between the policy and this notice, the provisions of the
polloy shail prevail,

DATA BREACH & IDENTITY RECOVERY SERVICES

Data Breach Services Information:

Through a partnership with Hartford Steam Boller, you have access to a data breach risk
management portal called the eRiskHub®. The portal is designed to help you understand data
information exposures, help you plan and be prepared for a data breach, and éstablish a
response plan to manage the cosis and minimize the effects of a data breach.

Key features of the portal include:

* tnoldent Response Plan Roadmap — suggested steps your business can take following
data breach incident. Having an incident response plan prepared in advance of a
breach can be useful for defense of potential litigation.

¢ Online Training Modules — ready-to-use training for your business on privacy best
practices and Red Flag Rules.

* Risk Management Tools- assist your business in managing data breach exposures
including self-assessments and state breach notification laws.

* e@Risk Resources ~ a directory to quickly find external resources on pre and post-breach
disciplines.

* News Center — cyber risk stories, security and compliance biogs, security news, risk
management events, and helpful industry links.

* Learning Center — best practices and white papers written by leading authorities.

To access the eRiskHub@portal:

« Enter httos:/Avww.eriskhub.com/nationwide In your browser.

* Complete the information, including your name and company. Your User ID and
Password are case-sensitive.

« Enter your assigned access code: 12116-73.

* Enter the challenge word on the screen, and click “Submit” and follow the instructions to
complete your profiie setup.

+ You ean now login to the portal.

%

You also have access to a help-line to answer breach related questions. Insureds having
questions pertaining to how to prepare for a breach, help in identifying a breach, or other
questions pertalning to breach related best practices can call our breach preparedness help-
line. Experienced professionals are able to provide insights to help insureds understand the
complicated environment pertaining to breaches of personal information. The breach
preparedness help-line is 877-800-5028.

IN 7669 1115 . Paga t of 2
ACP CPPF 6492760152 INSURED Copy &4 goue123

 
 

Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 32 of 130

L.00205349032020719

IN 76091715

in addition, you have the ability to purchase Data Compromise Insurance coverage and
CyberOne Insurance coverage.

The Data Compromise coverage covers the costs incurted by an insured to respond to a data
breach, including expenses related to forensic Information technology review, legal review,
notification to affected individuals, services to affected Individuals, public relations services.
insureds will also have the ability to include Data Compromise Defense and Liability coverage
which covers the lability from a suit brought by an individual affected by the data breach.

CyberOne coverage protects businesses against damage to electronic data and computer
systems from a virus or other computer attack. {t also protecis a business's liability to third
parties that may have suffered damage due to security weaknesses in the business's
computer system.

identity Recovery Services Information:

Through a partnership Hartford Steam Boller, you will have access to a Toll-Free Identity
Recovery Help Line designed to provide education about identity theit and identity theft risks.
The toll-free Help Line is staffed by experienced identity theft counsellors who can answer
questions and provide useful information and resources to identity theft victims. The Identity
Recovery Help Line number is 877-800-5028.

In addition, you have the ability to buy Identity Recovery insurance coverage as an included
element of Data Compromise coverage or separately, on ifs own. The Identity Recovery
coverage insures against the theft of identities of the insured’s key owners, officers, and
resident family members. The coverage provides the services of an identity theft case
manager and pays for various out-ol-pocket expenses due to a covered identity theit,
including:

Legal fees for answer of civil judgments and defense of criminal charges
Phone, postage, shipping fees

Notary and filing fees

Credit bureau reports

Lost Wages and Child or Eider Care

Mental Health Counseling costs (Not Available in NY)

Miscellaneous Expense coverage

*-s *® * © © # @

Page 2012 iN 7809 44145
ACP CPPF 5492750182 INSURED COPY 84 9008130

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 33 of 130

 

 

 

 

100205349033020719
i .
rl NATIONWIDE ee pire INSURANCE COMPA
ONE NATIONWIDE NY RENEWAL
GOLUMBUS, OH aoa TH 2200
DECLARATIONS
Policy Number: AGP CGPPF 5452750152 COMMERCIAL PROPERTY
Named tnsured: SMITH, SUSAN 0 & MARVIN 5
Malling 1113 DAISY EN
Address; BENSALEM
FA 19020-2435
Agent: ROBERT A FLOUNDERS 3782040
Address: BENSALEM PA 19020

Producer. ROBERT A FLOUNDERS

Policy Period: This policy is effective from O6/20/16 to O8/20/77 12:01 A.M.
Standard time at the above mailing address.

 

This policy is subject to the following forms. Forms specific to a certain building or
item can be found with the spectfic building and item information on the following pages.

 

 

 

FORM DATE PREM FORM DATE PREM FORM BATE PREM
GPO0TO 1012 9 IN7809 i115 6 Crp0140 0706 o
TLO935 O702 9 TLODAT 1193 0 CPOOSO 0783 8
CcPlze7a 0996 G 13614 4165 0
IN5017 0593 a
L70995 0107 0
Mortgagee and {oss payee information - See schedules CP-DM and CP-DL
Replacement or
Renewal Number ACP CPPF 5492750152
Countersigned BY
Bate Authorized Representative
Premium for Certified Acts of Terrorism $ 6,00
Total Annual Premium $ 1,589.00
Total Policy Premium = §$ 1,580.06

GCP-D (10-93)

DIRECT BILE «MACHINE 716112 INSURED COPY ACP OPPF 5492750182 e7epeesg) = SA 0008157

 

COP OUN CPR e PRAT

 
 

Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 34 of 130

L.00205349034020719

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY
MUTUAL COMPANY CONDITIONS ENDORSEMENT

POLICYHOLDER MEMBERSHIP IN THE COMPANY

Ca) Only to Policles Issued by Natlonwide Mutual Fire Insurance Gompany in States Other than the Slate
of Texas

Because this policy [s Issued by Nationwide Mutual Fire Insurance Company (the "Company’), the first named
insured listed on the declarations page (“named insured") is a member of the Company issuing the policy while
this or any other policy issued by the Campany is in force, While a member, the named Insured Is entitled to one
vate only ~ ragardiess of tha number of policies Issued fo the named insured~ elther in person or by proxy at
meetings of members of the Company.

The annual meeting of members of tha Company will ba held each year at the Home Office of the Company In
Columbus, Ohlo, at 2:30 a.m, on the first Thursday of April. if the Board of Directors of Nationwide Mutual Fira
Insurance Company should alect to change the time or place of that meeting, the Company will mall notice of the
change to the member's last known addrass. The Company will mall this notice at laast 10 days in advance of the
meating data,

This policy is non-assessabla, meaning that the named insured is not subject to any assessment beyond the
pramlums required for each polley term,

POLICYHOLDER DIVIDEND PROVISIONS

The named insured fs entitled to any Dividends which ara declared by the Board of Directors of the Gompany in
accordance wlth law and which are applicabis to coverages provided in this policy,

POLICYHOLDER MEMBERSHIP IN THE COMPANY IN TEXAS
(Applicable Only to Policies Issued by Nationwide Mutual Fire Insurance Company In the State of Texas)

1. MUTUALS — MEMBERSHIP AND VOTING NOTICE. The named Insured Is notified that, by virtue of this
policy, the named Insured is a member of the Natlonwide Mutual Fire fnsurance Company of Columbus, Ohto,
{the "Company") and is eniltled, as is lawfully provided in the charter, consfitution, and by-laws to vote elthar In
persen or by proxy in any or all meetings of sald Company. Each member is eniltled to anly one vote ragardisss
of the number of policies owned, The annual meetings of the membars of thea Company are held in the Home
Offica, at Columbus, Ohio, on the first Thursday of April, In each year, at 9:30 o'clock a.m.

2, MUTUALS — PARTICIPATION CLAUSE WITHOUT CONTINGENT LIABILITY. No Contingent Llabllity: This
policy is non-assessable, The hamed Insured is a member of the Company and shall participate, to the extent and
upon the conditions fixed and determined by the Board of Directors in accordance with the provisions of law, in
the distribution of dividands so fixed and determined.

iN WITNESS WHEREOF: Nationwide Mutual Fire Insurance Company has caused this policy fo be signed by its
President and Secretary, and countersigned by a duly authorized representative of the

Col fos, amt Mek 2.Lag6

Sacretary President
Nationwide Mutual Fira Insurance Company

SP 00 26 07 08 Page 1 of 4

ACE CPPF 5492760152 INSURED Copy O7S8608S0COMM 145MA $@ 0008192

 

 
 

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 35 of 130

L.002053490350207 19

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

COMMERCIAL PROPERTY SCHEDULE REFERENCE PAGE

Policy Number: AGP CPPF 5492750152 Policy Period; From oOBf/20/18 To 05/20/17
Named insured: SMITH, SUSAN O & MARVIN B

 

 

Loc, Bld. tem Address/Description Limit Premium
{
TOTAL POLZGY PREMIUM $ 1,589,009
POLICY WIDE OPTIONAL COVERAGES
i if § LETITIA ST APT 203
PHILA PA

Protection Class: 62
1 CONDO UNTT RENTAL

epe4gis $ 53.00
1 PERSONAL PROPERTY $ 65,108
GROUP 3 i 887.08
GROUP 2 106.36
SPECIAL - GAUSE OF LOSS 8 353.60
2 BUSINESS INCOME EXCLUDING $ 24,000 ‘
GROUP 1 9 134.60
GROUP 2 Z 14.0
SPECIAL - CAUSE OF LOSS 33,00

GP-DR (10-89)
Lad 16712 INSURED COPY ACP CPPF 5492750152 978860500 64 6008133

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 36 of 130

L002053490360207 19
NATIONWIDE MUTUAL FIRE INSURANCE COMPANY
COMMERCIAL PROPERTY SCHEDULE

Policy Number: ACP CPPE 5492750152 Polley Period: From 08/20/16 To 08/20/17
Named Insured: SMITH, SUSAN O & MARVIN &

 

¥xXX Premise No G1 xxx Total Premium $ 1,580.68

Address: 12 5 LETITIA ST APT 203
Gity: PHILA State: PA Zip Code: 19106-3035

Yescription: TENANT GOCUPIED CONDOMINIUM

FORM DATE PREM FORM GATE PREM FORH DATE PREM
CP7115 0803 0 TL0166 0907 Gg ILQi72 0907 Q
<L0266 60907 0 ILO9i6 0702 9 TLO9B2 8115 a
IN7494 0107 9

 

xx Building No O1 x Total Premium § 4,580.00
Rental Property

posupaney Group ~- APART & CONDOS
Description: CONDG UNIT RENTAL
fonstruction Type: JOISTED MASONRY

FORM DATE PREM FORM BATE PREM FORN DATE PREM
GCPOGIB 1012 53 CP1034 «1012 a
Coverages Provided

Lindt of Causes of .
Tteni Coverage Tnsurance Loss Form coinsurance Deductible Premium

ol PERS PROP $ 65,100 SPECTAL 100% 1000 1,346.00
Description: IMPROVEMENTS AND BETTERMENTS

Optional Coverages:
Replacement Cost

 

FORN DATE PREM FoRH DATE PREM FORE BATE PREM
crio030 1012 9
CP-DS (10-89)

LIG) 16112 INSURED COPY AGP CPPF 6492750152 S7ansnseo «86 BA GOB IGA

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 37 of 130
L00205349037020719

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

COMMERGIAL PROPERTY SCHEDULE

Policy Number: AGP GPPF 4492750152 Policy Perlod: From oa/2o/16 To 96/20/17
Named Insured: SMITH, SUSAN O & MARVIN B

 

Limit of Causes of
Iten Coverage insurance Loss Forn Coinsurance Deductible Prenius

02 BUS INCOME $ 24,066 SPECIAL 100% 60 Hk 181.09
Description:BUSINESS INCOME WITHOUT EXTRA EXPENSE

Optional Coverages:
Business Income Rental Value

FORN DATE PREM FORN DATE #FREN FORH DATE PREH

ee Ohm as —— 0 epmpmeend

EPlesa 1012 a cpoos2 1012 6 CP1556 0607 0

 

GP-DS (10-09)
LIGs 18t12 INSURED COPY ACP GPPF 8492750152 979860900

64 «60008135
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 38 of 130

L00205349038020719

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY

COMMERCIAL PROPERTY FORMS AND ENDORSEMENTS

Policy Number: ACP CPPF 54923750152 Policy Period: From 06/20/46 To 06/20/47

Named insured: SMITH, SUSAN 0 & MARVIN B

 

 

Form Date Title
CPODIO 1042 BUILDING AND PERSONAL PROPERTY COVERAGE FORM
CPO032 1012 BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
CPOO80 0788 COMMERCIAL PROPERTY CONDITION
P0140 0708 EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
CP0418 7042 CONDOMINIUM COMMERCIAL UNIT-OWNERS OPTIONAL COVERAGES
CP1030 1012 CAUSES OF LO8S - SPECIAL FORM
CP1034 1012 EXCLUSION OF LOSS DUE TO BY-PRODUCTS OF PROBUCTION OR PROCESSING OPERATIONE
CP1270 ogs6 «6 JOINT OR DISPUTED LOSS AGREEMENT
CP1556 0807 BUSINESS INCOME CHANGES - BEGINNING OF PERIOD OF RESTORATION-NO WAITING PERIOI
CP7115 0863 «PROPERTY AMENDATORY ENDORSEMENT
ILOO17 4198 = COMMON POLICY CONDITIONS
|LO1BS 0907 PENNSYLVANIA CHANGES ACTUAL CASH VALUE
1LO+72 Og07 8 =6PENNSYLVANIA CHANGES
1L0246 0907 PENNSYLVANIA CHANGES - CANCELLATION AND NONRENEWAL
1.0910 0702 PENNSYLVANIA NOTICE
[LB935 0702 EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
{Lessa 0115 CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
IN5017 0593 IMPORTANT NOTICE FOR RENEWAL POLICIES
IN7404 0107 = IMPORTANT FLOOD INSURANCE NOTICE
IN7809 4115 DATA BREACH & IDENTITY RECOVERY SERVICES
LIDB85 04107 CONDITIONAL EXCLUSION OF TERRORISM
13644 4185 "SPECIAL CONTINUATION PROVISION
CP-DF (40-89)
Lied 40112 INSURED COPY ACE CPPF 5492750152 e7ogscsso 8654 «= DOUETSS
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 39 of 130

1.00205349039020719

GOMMERGIAL PROPERTY
GP 00 1010 12

BUILDING AND PERSONAL PROPERTY
COVERAGE FORM

Various Provisions in this policy restrict coverage, Read the ontire policy carefully to determine rights, duties and

what is andis not covera

Throughout this pollay, the words "you" and “your” refer to the Named Insured shown In the Declarations, The

words “we”, “us” and “our” refer te the company providing this insurance.

Other words and phrases that appear In quotation marks have special meaning, Refer to Section H. Definitions.

A. Coverage

We will pay for diract physical loss of ar damage
to Covered Property at the pramisas desorlbed
in the Declarations caused by or resulting from
any Covered Cause of Loss.
1. Covered Property
Covered Property, as used ih this Coverage
Part, means the type of property described
In this section, A-t., and fimited in A.2.
Property Not Coverad, If a Limit of Insurance

is shown In the Declarations for that type of
property.

a, Building, meaning the building or
structure described in the Declarations,
including:

(t) Completed additions;
(2) Fixtures, Including outdoor fixturas;
(3} Permanently installed:

fa) Machinery; and

(b} Equipment,

(4) Personal properly owned by you
that Is used fo maintain or service
the building of structure or its
promises, Inchiding:

{a) Fire extinguishing equipment;
{b} Outdoor furniture;

(c} Floor coverings; and

(d) Appliances used for

refrigerating, ventilaiing,
cooking, dishwashing of
laundering;

(5) If not covered by other Insurance:

(a) Additions under construction,
alterations

{b) Matarials, equipment supplies
and temporary structures, on or
within 100 feet of the described
premises, used for making
additions, alterations or repairs

b. Your Business Personal Property

consists of tha following property
focated In or on the building or structure
deserlbed in the Declarations or in the
open (or in a vehicle) within 100 fast of
the building or structure or within 100
feet of the pramisas described in the
Declarations, whichever distance is
greater.

(1) Furniture and Fixtures;
{2} Machinery and equipment;
(3) “Stool”;

{4} All other personal property owned
by you and used In your business;

{8} Labor, materials or services
furnished or arranged by you on
personal property of others;

(6) Your use interest as tenant in
improvements and batlerments.
improvements and betterments are
fixtures, alterations, installations or
additions:

{a} Made a part of the building or
structure you occupy but do not
own; and

ib) You acquirad or made at your

expense but cannot legally
remove;

(7) Leased personal property for which
you have a contractual responsibility
to Insure, unless othenvise provided
for under Personal Properly Of
Others.

. Personal Property Of Others that|s:

{1} In your care, custody or control; and

{2} Located in or on the building
structure described in the
Declarations or In the open (or in a
vahicle} within 100 feet of the
bullding or structure or within 100

to the building or structure faet of the premises daserlbad In the
GP 00 101012 © Insurance Services Office, Ino., 2071 Page 1 of 17
ACE cPPF s4p2750162 INSURED COPY 84 obORtI7

 
Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19 Page 40 of 130

1.00205349040020719

GP 00 1910 12

Declarations, whichever distance is
dteater,

However, our payment for loss of or
damage to personal property of
others will only be for the account of
the owner of the property.

2, Property Not Covered
Covered Property does not Includa:

a.

h.

Page 2 of 17

ACP CPBF 5492750152

Accounts, bills, currency, food stamps or
other evidences of debt, money, notes
or securities. Lottery tickets heid for
sale are not sacurities;

Animals, unless owned by others and
boarded by yau, or if ownad by you, only
as “stock" while inside of bulldings:

Automoblles held for sale;

Bridges, roadways, walks, patios or
other paved surfaces:

Contraband, or property in the course of
Wagal transportation or trade;

The cost of excavations, grading,
backfilling or filling:

Foundations er buildings, structures,
machinery or boilars if their foundations
are baiow:

(1} The lowest basement floor; or

(2) The surface of the ground, If there Is
no basement;

Land (including fand on which the
property is located), watar, growing
crops or lawns {other than lawns whieh
are part of a vagetated roof):

Personal property while airborne or
walerbome;

Bulkheads, pilings, piers, wharves or
docks;

Properly that is covered under ancther
coverage form of this or any other palicy
In which Itis more specifically described,
axcapt for the excess of the amount due
{whether you can collect on it or not}
from that other Insurances;

Retaining walls that are not part of a
bullding;

. Underground pipes, flues or dralns;

Electronic data, except as provided
under the Additonal Coverage,
Electronic Data, Electronic data means
information, facts or computer programs
stored as or on, created or used on, of

INSURED COPY

p.

© Insurance Services Offica, Inc., 2071

transmitted io or from computer
sofware = (inciiding systems and
applloations software), on hard or floppy
disks, CD-ROMs, tapes, drives, calls,
data processing devices or any other
repositories of computer software which
are used with electronically controlled
equipment. The term computer
programs, referred to In the foregoing
description of electronic data means a
set of telated electronic instructions
which direct the operations and
functions of a computer or device to
tecelve, process, siors, retrieve or send
data. This paragraph n., does not apply
to your “stock” of prepackaged software,
or to elactronic data which Is Intagratad
In and operates or controls the bullding’s
elevator, lighting heating, ventilation, alr
conditioning or security system;

The cost to replace or restore the
information on valuable papers and
records, including those which oxist as
alectronic data. Valuable papers and
racords include but ara not Imited to
proprietary information, books of
account, deeds, manuscripts, abstracts,
drawings and ecard index systems.
Refer to tha Goverage Extension for
Valuable Papers And Records (Other
Than Electronic Data} for {hmited
eoverage for valuable papers and
records other than those which exist as
elactronic data,

Vehicles or self-propaliad machines or
autos you manufacture, process or
warehouse;

(1) Are licensed for use on public
roads; or

(2) Are operated principally away from
the dascribed premises.

This paragraph does hot apply to:

{a} Vehicles or self-propelled
machines or autos you

manufacture, process or
warehouse;
(b) Vehicles or — salf-propelled

machines other than autos,
you hold for sale;

(c) Rowboats or canoes out of
water, at the described
premises; of

CP 08 10 18 12

& O008128

 
Case 2:19-cv-00646-CMR Document 1.1 Filed 02/14/19. Page 41 of 130

L00205349041020719

(ad) Trailers, but only to the extent
provided for In the Coverage
Extension for Non-owned
Detached Trailars: or

q. Tha following property while autside of
buildings:
(1} Grain, hay, straw or other crops;
(2) Fences, radio or television antannas
(including satailite dishes) and their

lead-In writing, masts or towers,
traes, shrubs or plants (other than

frees, shrubs or plants which are (3) Subject

“stock” or are part of a vegetated
roof}, all except as provided in the
Goverage Extensions.

3, Covered Causes Of Loss

See applicable Causes Of Loss form as
shown in the Declarations,

4. Additional Coverages
a. Debris Removal

(i) Subject to Paragraphs (2), (3} and
(4), we will pay your expense to
remove debris of Covered Property
and other debris that is on tha
described premises, when such
dabris ls caused by or results froma
Covered Cause of Loss that ocours
during the policy period. The
expenses will ba paid only if they re
reported te us in willing within 180
days of the date of diract physical
loss or damage.

{2} Debris Removal dees not apply to

costs to:
(a) Remove debris of property of
yours that Is not Insured under

GP 06 1010 42

{a} Remove propery of others of a
lype that would not be Covered
Proparty under this Coverage
Form;

(e) Ramove deposits of mud or
earth from the grounds of the
described pramises;

(f} Extract “pollutants” from land or
water; or

(g) Rameve, restora or replace
polluted land or water,

to the exceptions in
Paragraph (4) the following
provisions apply:

{a) The most we will pay for the
total of direct physical loss or
damage plus debris removal
expense is the Limit of
insurance applicable & tha
Covered Property that has
sustained loss or damaga,

{b} Subject to {a} above, the
amount we will pay for debris
ramoval expense is fimited fo
25% of the sum of the
deductible plus the amount that
we pay for direct physical loss
or damage to the Covered
Property that has sustained loss
or damage. However, If no
Covered Property has sustalned
direct physical loss or damage,
the most we will pay for removal
of dabris of other properly (if
such removal Is coyared under
this Additional Coverage) is
$5,000 at each location.

this policy, or property in your (4) We will pay up to an additional

possession that is not Covered
Property;

ib) Remove debris of property
owned by or leased to the
fandiord of tha’ building where
your deserlbed premises are
located, unless you hava a
contractual rasponsibilily to
insure such proparly and It is
insured under this policy.

{ce} Remove any property that Is
Property Not Covered, including
propertly addressed under the
Outdoor Praperty Coverage
Extension,

GP 00 10 10 12 © insurance Services Offlce, Inc., 2014
ACP eppF 5492750152 INSURED COPY

$25,000 for dabrie removal
expense, for each location, in any
one occurrence of physical loss or
damage to-Covered Property, If one
or beth of the — folkwing
clroumstances apply:

{a} The total of the actual debris
removal expense plus the
amount we pay for direct
physical loss .or damage
exceeds the Limit of insurance
on the Govered Properly that
has sustained loss or damage.

(b} The actual debris removal
expense exceeds 25% of the

Page 3 of 17

64 oOD08138

 
ACP CPP BA92750452

.. Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 42 of 130

[00205349042020719

GP 00 1010 12

sum of the deducilbla plus the
amount that we pay for direct
physical loss or damage to the
Covered Property that has
sustained loss or damage.

Therefore, if (4)(a} and/or {4}(b)
appliles, our total payment for
direct physical loss or damage
and debris removal expense
may reach but will never excead
the Limit of Insurance on tha
Coverad Property that has
sustalned loss or damage, plus
$25,000,
(5} Examples

The following examples assuma
that thera is no CGolnsurance

panalty.

Exampie 1

Limit of insurance: $90,000
Amount of Deductibla: $500
Amount of Loss: $50,000
Amount of Lass Payabla: $49,500

($50,000--$600)

Debris Removal Expense: $10,000
Debris Removal Expense Payable: $10,000

($10,000 is 20% of $50,000.)

The debris removal axpenise is less than 25% of the
sum of the loss payable plus the deduotible, The
sur of the loss payable and the debris ramoval
expense ($49,500 + $10,000 = $69,500) is lass than
the Limit of insurance. Therefore, the full amount of
debris ramoval expense Is payable In accordance

with the terms of Paragraph (3),
Example 2 '
Limit of Insurance: $90,000
Amount of Deductible: $500
Amount of Loss: $80,000
Amount of Loss Payable: $79,500
($80,000~ $500)

Debris Removal Expense: $40,000

Dabris Removal Expense Payable
Basic Amount: $10,500
Additional Amount; $25,000

Page 4 of 17

@ Insurance Services Offica, Ins., 204

INSURED Copy

The basic amount payable for debris removal
expense under the terms of Paragraph (3) Is
caiculated as follows: $80,006 ($79,500 + $500) x
26 = $20,000, capped at $10,500. The cap applies
because the sum of the loss payable ($79,500) and
the basia amount payable for debris ramoval
expense ($10,500) cannot exceed the Limit of
insurance ($90,000).

The additional amount payable for debris ramoval
expanse fs provided in accordance with the terms cf
Paragraph (4), because the debris removal expense
($40,000) exceeds 25% of the loss payable plus the
deductible ($40,000 is 50% of $80,000), and
because tha sum of the loss payable and debris
removal expense ($79,500 + $40,000 = $119,500)
would excead the Limit of Insurance ($90,000). The
additional amount of covered debris removal
expanse js $25,000, the maximum payable under
Paragraph (4). Thus, the total payable for debris
ramoval expanse In this example Is $35,500; $4,500
of the debris ramoval expense is not covered,

b. Preservation of Property
if It Is necessary to move Coverad
Property from the desctibed premises to
preserve It from loss or damages by a
Covered Gause of Loss, we will pay for
any direct physical loss or damage to
that property.

(1) While It is being moved or while
temporarily stored at another lecation;
and

(2) Only If the loss or damage occurs
within 30 days after the property Is first
moved.

c Fire Depariment Service Charge

When the fire department Is called to
save or protect Govered Property from a
Coverad Cause of Loss, we will pay up
to $1,000 for service at each premises
described in the Declarations, unless a
higher limit is shown in the Declarations,
Such limit is the most wa will pay
regardless of the number of responding
fire departments or fire uniis, and
regardless of the number or type of
services performed,

This Additional Coverage applies to your
liability for fire department service
charges:

(1) Assume by contract ar agreement
prior to loss; or

{2) Required by local ordinance,

CP 00 10 10 12

& anon

 
 

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 43 of 130

CP 00 1016 412
ACP CPPF 5492750152

1.00205349043020712

No deductible applies to this Additional
Coverage,

Pollutant Clean up And Removal

Woe will pay your axpanse to extract
“pollutants” from land or water at the
desorbed premises if the discharga,
dispersal, seepage, migration, release
or escape of the “pollutants” Is caused
by or results from a Covered Cause of
Loss that occurs during the polley
period. The expenses will be pald only
if they are reported to us In writing within
180 days of the data on which the
Covered Gause of Loss occurs,

This Additional Coverage does not apply
fo costs to tast for, monitor or assess
ihe existence, concentration or effects of
“poilutatits’, But we will pay for testing
which Is performed In the course of
extracting the “pollutants” from the land
or water,

The most we will pay under this
Additional Coverage for each describad
premises is $10,000 for the sum of all
covered expenses arising out of
Coverad Causa of Loss occurring during
each separate 12-menth period of this
policy.

Increased Cost Of Construction

1) This Additional Coverage applies
only to buildings to which the
Replacement Cost Optional
Coverage applies.

{2) In the event of damage by a
Covered Gatise of Loss to a building
that Is Covered Property, wo will pay
tha increased costs incurrad to
comply with the minimum standards
of an ordinance or law in the course
of repalr, rebuilding or replacement
of damaged parts of that property,
subject to the limitations stated fn
e.(3) through e.(9) of this Additonal
Coverage.

(3} The ordinance or law refarred to In
e.{2) of this Additional Coverage Is
an otdinanee or jaw that regulates
the construction or repair of
buildings or establishes zoning or
land use requirernents at the
desorbed premises and Is In force
at the time of loss,

CP 06 10 10 12

{4) Under this Additional Gaverage, we
wil not pay any costs dye lo an
ordinance or law that:

{a} You were required to comply
with before the loss, eyen when
the building was undamaged:
and

(b} You failed to comply with

{5) Under this Additional Coverage, wa
will not pay for:

{a) The enforcement of or
compliance with any ordinance
or jaw which requires
demolition, repair, replacement,
reconstruction, remodeling or
remediation of properly due to
contamination by “pollutants or
due to the presence, growth,
profiferation, spread or any
activity of “fungus", wel or dry
rot or bacteria; or

(b} Any costs assoclaied with the
endorsement of or compllance
with an ordinance or law which
requires any ineured or others
fo test for, monitor, clean up,
ramova, contain, treat, detoxify
or neutralize, or In any way
raspond to, or assess the
affects of “pollutanis", “fungus",
wat or dry rot or bacteria.

(6) The most we will pay under this
Additonal Coverage, for each
described building insured under
this Coverage Form, Js $10,000 or
5% of the Limit of Insurance
applicable to that — bullding,
whichever is fess. If a damaged
building Is covared under a blanket
Limit of Insurance which applies to
more than one building or item of
property, then the most we will pay
under this Additional Coverage, for
that damaged building Is the lesser
af $10,000 or 5% times the value of
the damaged bullding as of the time
of loss times the applicable
Coinsurance percentaga. -

The amount payable under this
Additional Coverage fs additional
insurance,

© Insurance Services Olllee, Inc,, 2011 Page 5 of 17

INSURED COPY 64 9008444

 

 
 

Case 2:19-cv-00646-CMR Documenti1-1 Filed 02/14/19 Page 44 of 130

CP 00 10 10 12

(7) With respect to this Additional

Coverage:

00205349044020719

(i) Under this Additional Coverage,

{a} We will not pay fer the
increased Cost of Construction,

(D Until the property Is actually
repaired or replaced at the
same or another premises;
and

{if} Unless the repair or
replacement Is made as
soon as reasonably
possible after the lass or
damage, not to excead two
years. We may extend this
period in writing during the
two years,

(b) If the building is repaired or
replaced at the sama premises,
or if you elect to rebuild at
another premises, thea most we
will pay for the Increased Cost
of Construction, subject to the
provisions of e(6} of this
Additional Coverage, is tha
increased cost of construction at
the same premises.

{e) If the ordinance or law requires
relocation to another premises,
the most we will pay for the
increased Cost of Gonstruetion,
subject to the provisions of ¢.(6)
of this Additional Coverage, Is
the Increased cost of
construction at the new
premises,

(8} This Additional Goverage is not

(9)

subject fo the terms of tha
Ordinance Or Law Exclusion to the
extent that such Exclusion would
conflict with the provisions of this
Additional Coverage.

The costs addrassed in the Loss
Payment and Valuation Conditions
and the Replacement Cost Optional
Coverage, In this Coverage Form,
do not inchide tha increased cost
attributable to enforcement of or
compliance with an ordinance or
law. The amount payable under this
Additional Coverage, as stated In
e.{6) of this Additional Coverage, is
not subject to such fimitation.

f. Electronic Data

Page 6 of 17

ACP CPPF 5492750152

© Insurance Services Office, inc., 2041

INSURED COPY

alectronic data has the meaning
deserbed under Property Not
Covered Electronic Data. This
Additional Coverage does not apply
ta your “stock” of prapackagad
software, or to sigctronic data which
Is Intagrated In and operates or
controts the bullding's elevator,
lighting, heating, ventilation, afr
conditioning or seourity system.

{2} Subject to the provisions of this

Additional Coverage, we will pay for
the cost to replace or restore
slactronic data which has bean
destroyed or corrupted by a
Covered Cause of Loss, To the
extant that electronic data is not
raplacad or rastorad, the loss will ba
valued at the cost of replacement of
the media on which the electronic
data was stored, wlth blank media
of substantially identical type,

{3} The Covered Gauses of Loss

applicable to Your Business

Parsonai Property apply fo this

Additional Coverage, Electronic

Data, subject to the following:

(a} ff the Causes Of Loss — Spactal
Forn appliles, coverage under
this Addillonai Coverage,
Electronic Data, is limited to the
“specified causes of loss" as
defined In that form and
Collapse as set forth in that
form.

(b) if the Causes Of Loss ~ Broad
Form applies, coverage undar
this Additional Coverage,
Electronic Data,  Includas
Collapse as set forth In that
form.

(s} li tha Causes Of Loss form is
endorsed to add a Covered
Cause of Loss, the additional
Covered Cause of Loss does
not apply to the coverage
provided undar this Additional
Coverage, Electronic Data,

{d} The Covered Causes of Loss
Include a virus, harmful code or
similar instruction introduced
Into or shacted on a computer

CP 0010 10 12

64 008142
 

Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19. Page 45 of 130. - —

1.00205349045020719

system {Including  elactronis
data) or a network to which itis
sonheacted, dasigned to damage
or destroy any part of the
systam or disrupt its normal
operation. But there Is no
coverage for loss or damage
caused by or resulting from
manipulation of a computer
system {including — elactronic
data} by any employee,
Including a temporary or leased
employee, or by an entity
retained by you or for you to
Inspect, design, Install, modify,
maintain, repair or replace that
system.

CP 001019 12

H this policy covers Bullding, you
may extend that Insurance to apply
to;

{a} Your new bulldings while being

bullt on a deseribed premises:
and

ib) Bulidings you acquire at
locations, other than the
described premises, intended
for:

{i} Simfar use as the building
described in the
Deciarations; of

(i) Use as a warshouss,

The most we will pay for foss or
damage under this Extension is

(4) The, most we will pay under this $250,000 at each building,
onal Coverage, Electronic ;
Data, is $2,500 {unless a higher (2) Your Business Personal Property

limit is shown In the Declarations)
for all loss or damage sustained In
any one policy year, regardless of
the number of ocourrences of loss
or damage or the number of
premises, locations or computer
systems involved, If loss payment
on the first occurrence dees not
exhaust this amount, then the
balance Is avallable for subsequent
loss or damage sustained In but not
alter that policy year. With raspect
fo an occurrence which begins In
one policy year and continues of
results in additional loss or damage
In & subsequent palicy year(s), all
loss or damage |s deemed to be
sustained in the policy year in which
ihe ocourrence began.

5. Coverage Extensions

Except as otherwise provided, the following
Extensions apply to property located in or on
the building described In the Declarations or
in the open (or in a vehicle) within 100 feet
of the described pramisas.

If a Golnsurance percentage of 80% or
more, or a Value Reporting period symbol,
ls shown in the Declarations, you may
extend the insurance provided by thls
Coverage Part as follows:

a Newly Acquired Or Constructed

fa) If this polley covers Your

Business Personal Property,

you may extand that insurance

to apply to:

() Business personal property,
Including such properly that
you newly acquire, at any
location you acquire other
than at fairs, trade shows or
exhibitions; or

(ii} Business personal property
including such property that
you newly acquire, located
at your newly constructed or
acquired bulidings et the
iocation described th the
Declarations,

The most we will pay for loss or

damage under this Extension is

$100,000 at aach bullding.

(b) This Extension does not apply
to:

{i} Personal property of others
that Is temporarily in your
possession in the course of
installing or performing work
on such proparty; or

(i) Personal property of others
that Is tamporarlly in your
possession in the course of
your manufacturing or

Properly wholesaling activities,
{t} Buildings (3) Period Of Coverage
CP 00 1910 12 © Insurance Services Office, Inc., 2014 Page 7 of 17
ACP CPPF 6462760152 INSURED COPY S4 9000143

 

 
Page 6 of 17

ACP CPBF 6492750152

Case 2:19-cv-00646-CMR_ Document 1-1. Filed 02/14/19 Page 46 of 130

1.00205349046020719

CP 00 10 10 12

With raspect te Insurance provided
under this Coverage Extension for
Newly Acquired Or Constructed
Properly, coverage will end when
any of the following first occurs.

{a) This policy expires,

(b) 30 days oxplre after you acquire
the property or begin
construction of that part of the
bullding that would qualify as
covered properly; or

(c} You report values to us.

We will charga you additional
premlum for values reported
from the data you acquire the
property or bagin construction of
that part of the bullding that
would qualify as covered

property,

b. Fersonal Effects And Property Of

Olkers

You may extend the insurance that
applios to Your Business Parsonal
Property to apply to;

(4) Personal affects owned by you, your
officers, your partners or members,
your managers or your employees.
This Extension does not apply to
loss or damage by theft.

{2} Personal property of others In your
care, custody or control,

The most we will pay for loss or damage
under this Extension Is $2,600 at each
described premises. Our payment for
loss of or damage to personal property
of others will only be for the account of
the owner of the property.

. Valuable Papers And Records (Other

Than Electronic Data)

(1) You may extend the insurance that
appllas to Your Business Personal
Properly to apply to thea cost ta
raplace or restore the lost
information on valuable papers and
racords for which duplicates do not
exist, But this Extension does not
apply to valuable papers and
records which axist as electronic
data. Electronic data has the
meaning described under Properly
Not Covered, Electronic Data.

INSURED COPY

d.

© Insurance Services Office, Inc., 2011

(2) if the Causes Of Loss ~ Special
Form applies, coverage under this
Extension Is limited te the “specified
causes of loss” as defined In that
form and Gollapse as set forth in
that form.

(3) if the Causes Of Less ~~ Broad Form
applies, coverage under this
Extension Includes Collapse as sat
forth in that form.

(4) Under this Extension, the most we
will pay to replace or restora the lost
Information Is $2,500 at each
described premises, unless a higher
limit is shown in the Declarations.
Such amount is additional
Insurance. We will also pay for ihe
cost of blank material and Jaber are
subjact to the appticable Limit of
Insurance ot Your Businass -
Parsonal Property and, therefore,
coverage of such costs |s not
additional insurance.

Properly Off premises

{i} You may extend the insurance
provided by this Coverage Form to
apply fo your Covered Property
while it is away from the dascribed
premises, if it is:

{a) Temporarily at a location you do
not own, lease or operate;

{b} In storage at a focatlon you
lease, provided the leasa was
executed after the beginning of
the current policy term; or

{ce} At any fair, trade show or
exhibition.

(2) This Extension does not apply fo
property:

(a) In or on a vehicle; or

{b} In the care, custody or control of
your salespersons, unless the
property is in such care, custody
or control at a falr, wade show
or exhibition.

{3} The most we will pay for loss or
damage under this Extension is
$10,000.

Outdoor Properly

You may extend the insurance provided

by thls Coverage Farm to apply to your

outdoor fences, radio and television
GP 00 10 10 12

64 0008104

 
 

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 47 of 130

GP 001010 12
ACP CPPF 6462750152

L00205349047020719

antennas (inoluding satellite dishes),
trass, shrubs and plants (other than
traas, shrubs or plants which are “stock”
or are part of a vegetated roof),
Including debris ramoval expense,
caused by or resulting fram any of the
following causes of foss if they are
Covered Causes of Loss:

(1) Fire;

(2) Lightning;

{3} Explosion;

(4) Riot or Civil Commotion; or

{$8} Aircraft,

The most we will pay for loss or damaga
under this Extension is $1,000 but net
more than $250 for any one tree, shrub
or plant, These Iimlts apply to any one
occurrence, regardiess of the types or
nuniber of items lost or damaged in that
occurrence,

Subject te all aforamentioned terms and
limitations of coverage, this Coverage
Extension Includes the expense of
ramoving from the described premises
the debris of trees, shrubs and plants
which are the property of-others, except
in the sltuation In which you are a tenant
and such property Is owned by the
landlord of the desorbed premises,

Non-owned Detached Trailers

(1) You may extend the Insurance that
applies to Your Business Personal
Froperty te apply to loss or damage
to trallers that you do not own,
provided that:

(a} The trailer is used in your
business;

(b} The faller is in your care,
custody or control at the
premises described in the
Declarations; and

{ch} You have a contractual
rasponsibillty to pay for loss ar
damage to the traller.

(2) We wil not pay for any loss or
damage that occurs:

(a} While the trailer is attached to
any motor vahicle or matorized
conveyance, whether of not the
motor vehicle or motorized
conveyanceis in motion;

INSURED COPY

g

© Insurance Services Office, Inc., 2011

CP 00 1010 12

{hb} During fhitehing or unhitching
operations, of when a iraller
becomes

(3) The most we will pay for loss or
damage under this fxtension is
$6,000, unless a higher iimit is
shown in the Declarations.

(4} This Insurance is excess over the
ameunt due {whether you can
collact on it or not} from any other
insurance covering such property.

Business Personal Property
Temporarily In Portable Storage Units

(t) You may extend the Insurance that
applies te Your Business Parsonal
Property to apply to such property
while temporarily stored In a
poriabla storage unit (including a
detached trailer) located within 100
fest of the bullding or structure
desorbed in the Declaratlons or
within 100 feet of tha premises
described In the Deciaralions,
whichever distance is greater.

{2) If tha appllcabla Covered Causes of
Loss form or endorsement contains
a limitation or exclusion concerning
loss or damage from sand, dust,
sleet, snow, Ice or raln te property in
a structure, such Unmitation or
exclusion also applies to property in
@ portabie storage unit.

{3} Coverage under this Extension:

(a) Wil end 90 days affer the
business personal property has
been placed in the storage unit;

{b} Does not apply if the storage
unit itself has been in use at the
described premises for more
than 90 consecutive days, even
if the business personal
properly has been stored there
for 90 or fewer days as of the
time of loss or damage,

(4) Under this Extension, the most we
will pay for the total of all loss or
damage fo business personal
property is $10,000 (unless a higher
limit Is indicated In the Declarations
for such Extension) regardless of
the number of storage unlts. Such
limit is part of, not in addition to, the
applleable Limit of Insurance on

Page 0 of 17

§4 Gone14S
 

ACP CPPF 5492750152

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 48 of 130

L.00205349048020719

GP OB 10 1012

Your Business Personal Property,
Therefore, payment under this
Extension wii not Increase the
applicable Limit of Insurance on
Your Business Personal Propetty.

(5) This Extensian doas not apply to
loss or damage othenvise covered
under this Coverage Form or any
endorsement to this Goverage Form
or policy, and does not apply to joss
or damage to the storage unit Itself.

Each of these Extensions is additlonal
insurance unless oiharwise indicated. The
Additional Condition, Coinsurance, does not
apply to these Extensions.

B. Exclusions and Limitations

Ses applicable Causes Of Loss form as shown
In the Declarations.

C, Limits Of Insurance
The most we will pay for loss or damaga in any
one ocourreance !s the applicable Limit Of
Insurance shown in the Dactarations.:
The most we will pay for foss or damage to
outdoor signs, whether or not the sign is
attached to a building, Is $2,500 par sign in any
one occurrence,

The amounts of Insurance stated In the following
Additional Coverages appiy in accordance with
the tarms of stich coverages and are saparate
from the Limii(s) Of Insurance shown in the
Declarations for any other coverage.

1. Fira Department Service Charge:

2. Pollutant Clean-up And Removal;

3. Increased Cost Of Construction; and

4. Electronic Data.

Payment under the Preservation Of Praperty
Additional Coverage will not increase the
applicable Limit of Insurance.

D. Deductible

In any one occurrence of loss or damage
(hereinalter referred to as loss), we will first
teduca the amount of loss {f required by the
Celnsurance Condition or the Agreed Value
Optional Coverage. If the adjusted amount of
loss is less than or equal to the Deductible, wa
will not pay for that loss. If the adjusted amount
of loss exceeds the Deductible, we will then
subtract the Deductible from the adjusted

Page 70 of 17

© Insurance Services Offies, Inc., 2011

INSURED COPY

amount of loss and will pay the rasulting amount
or the Limit of insurance, whichever Is lass.
When the occurrence involves loss to more than
one Item of Govered Property and separate
Limits af Instiranca apply, the losses will not ba
combined in datermining application of the
Daduotible. But the Deductible will be applles
only once per occurrence.
Example 4

{This example assumes there Is no Colnsurance
penalty.)

Deduotible:$250

Limit of Insuranes — Building 1: $60,000
Limit of Insurance — Building 2: $80,000
Loss to Bullding 1:660,100

Loss to Bullding 2:390,000

The amount of loss to Building 1 ($60, 100} is less
ihan the sum ($60, 250) of the Limit of Incurance
applicable to Building 1 plus the Deductible,

Tha Deductible will be subtracted from the amount
of loss in calculating the loss payable for Quilding 1:

$60,10
0
- 250
$59,850 Loss Payable — Building 1

The Deductible applies once per occurrence and
therefore is not subtractad in determining the
amount of oss payable for Building 2. Loss payable
for Building 2 fs the Limit of Insurance of $80,000.

Total amount of loss payable:
$59,850 + $80,000 = $139,850
Example 2

(This example, too, assumes there is no
Colnsurance panalty,)

The Deductible and Limits of Insurance are the
same as those in Example 1:

Loss to Building 1:$70,000

(Exceeds Limit of Insurance plus Deductible)
Loss to Building 2:$90,000

(Exceeds Limit of Insurance plus Deductible}

Loss Payable — Building 1: $60,000
(Limit of Insurance)

Loss Payable — Building 2: $80,000
(Limit of Insurance)

Total amount of loss payable: $140,000

CP 00 1010 12

6 o0na1de

 
Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19 Page 49 of 130

L.002053490490207 19

E. Loss Conditions

The following conditlons apply In addition to the
Common Polley Conditions and the Commarclal
Properly Conditlons:

41. Abandonment

Thera can 66 ho abandonment of any
property to us,

2. Appraisal

if we and you disagree on the value of the
property or the amount of loss, either may
make written demand for an appraisal of the
loss. fn this evant, each party will select a
competent and impartial appraiser, The two
appraisers will select an umpire. ff they
cannot agres, either may request that
selection be mada by a judge of a court
having jurisdiction, The appraisers will state
separately the value of ihe property and
amount of loss. [f thay fail to agree, they will
submit thelr diffarences to the umplre. A
decision agrasd to by any two will be
binding. Each party will;

a, Pay its chosen appralser; and

b. Bear the other expenses of the
appraisal and umplre equally.

if thera is an appraisal, we will silli retaln our
right fo deny the claim.

3. Duties In The Event Of Loss Or Damage
a, You must see that the following are

dona in the avent of loss or damage to
Covered Property:

(4) Notify the police if a law may have
been broken.

(2) Give us prompt notice of the loss or

CP 00 4010 12

asitie and in the bast possible order
for examination.

(3} At our request, give us complete
inventories of the damaged and
undamaged property. Include
quantities, coste, values and
amount of loss claimed,

(6) As often as may be reasonably
required, permit us to Inspect the
property proving five loss or damage
and examine your books and
records.

Also, permit us to take samples of
damaged and undamaged property
for inspection, tasting and analysis,
and permit us to make copies from
your beaks and records.

(7} Send us a signed, sworn proof of
oss containing the informatlon we
raquest to investigate the claim.
You must do this within 60 days
after our request. We will supply
you wiih the necessary forms.

{8) Cooperate wih us in the
investigation or setilemant of the
claim.

We may examine any insured under
oath, while ot In the presence of any
other Insured and at such times as may
be reasonably required, abeut any
matter relating to this Insurance or the
claim, Including an insurad’s books and
racords. In the avent of an examination,
an insured’s answers must be signad,

4. Loss Payment

damage, Include a daseription of a. In the event of loss or damade covered
the property involved, by this Coverage Form, at our option,

(3) As soon as possible, give us a we will elther:
desoription of haw, when and where (1) Pay the value of lost or damaged
the [oss or damage occurred, property;

{4} Take all raasonabla steps to protect (2) Pay the cost of repallhg or
the Govered Property from further replacing the lost or damaged
damage, and keap a record of your property, subject te b. below;
expanses necessary to protect the (3) Take all or any part of the property
Covered Property, for consideration at an agreed or appraised value; or
In the settlement of the claim. This (4) Repair, rebuild or replace the
will not incraase the Limit of

property with other property of like
Insurance, However, we will not pay kind and quality, subject to b. below
for any subsequent loss or damage ue , .
resulting from a cause of loss thatis We will determine the value of lost or
not a Covered Cause of Loss. Also, damaged property, ot the cost oe
If feasible, set the damaged prope repair or replacement, in a
ged property with tha applicable terms of the
CP 00 10 10 12 © Insurance Services Office, Inc., 2011 Page 11 of 17

ACP CPPF 5482760162 INSURER CoPY

BA OOO8TE?

 

 
Case 2:19-cy-00646-CMR_ Document 1-1 Filed 02/14/19 _ Page 50 of 130

GP 00 10 10 12

100205349050020719

Page 12 of 17

ACP CPRF 492750152

Valuation Condition in this Coverage
Form or any applicable provision which
amends or supersedes the Valuation
Condition,

» The cost to repair, rebulld or replace
does not Include the inoreased cost
aitibutable to aenforcament of or
compliance with any ordinance or law
regulating the construction, use or repair
of any properly,

. We will give notice of our intentions

within 30 days after wa racaive the

sworn proof of loss.

We will not pay you more than your
financial interest in the Covered
Property.

. We may adjust losses with the owners
of lost or damaged property if other than
you. if we pay the owners, such
payment will satisfy your clalms against
us for the owners’ property. We will not
pay the owners more than thalr financial
nierest in the Covered Property.

We may elect to defend you against
suits arlsing from claims of owners of
property. We will do this at our
expense,

. We will pay for covered loss or damaga
within 30 days after we receive the
sworn proof of loss, If you have
complied with all of the terms of this
Coverage Part, and:

{f) We have raached agreement with
you on the amount of loss; or

(2} An appraisal award has been mace.

. A party wall is a wall that separates and
is common to adjoining bulldings that
are owned by differant parties. In
satiling covered losses Involving a parly
wall, we will pay a proportion of the loss
to the parly wall based on your interest
in the wall in proportion to the interest of
the owner of the adjoining bullding.
However, if you elect to repair or replace
your building and the owner of the
adjoining building elects not to repair or
raplace that bullding, we will pay you the
full value of the loss to the party wall,
subject to all applicable policy pravisions
including {Limits of insurance, the
Valuation and Coinsurance Conditions
and all other provisions of this Loss
Payment Condition, Our payment under

INSURED COPY

5,

6,

© insurance Services Office, Inc., 2014

the provisions of this paragraph does
not aller any right of subrogation we
may have against any ontity, including
the owner or insurer of the adjoning
bullding, and does not alter the terms of
the Transfer Of Rights Of Recovery
Agalnst Others To Us Condition in thig
policy.
Recovered Properly

If either you or we racover any property after
loss seitiement, that party must give the
other prompt notice. At your option, the
property will be returned to you. You!
must then return to us the amount we
paid to you for the property. We will pay
recovery expanses and the expenses to
tapalr tha racovered proparly, subject to
the Limit of Insuranee.

Vacancy

a. Description Of Terms

{t) As used in this Vacancy Condition,
the term building and the term
vacant have the meanings set forth
in (1){a} and (1){b} below:

(a) When this policy ts Issued to a
tenant, and with respect to that
tenant's Interest In Covered
Property, building means the
unit or sulte rented or laased to
the tenant. Such building is
vacant when it does not contaln
enough business personal
property to canduct customary
operations.

(b} When this pollcy is issued to the
owner or general lassee of a
building, building means the
antira building. Such building is
yacartuniess atleast 31% of Its
total square footage is:

{i} Rented to a lassee or
sublessee and used by the
lessee of sublessse to
conduct Its customary
operations; and/or

Gi) Used by the building owner
io = conduct ~=—s customary
operations.

(2) Buildings under construction or
renovation are not considarad
vacant.

b. Vacancy Provisions
GP oo 1010 42

64 OG0814B

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 51 of 130

 

1.00205349051020719

if the building where ioss or damage

oscurs has been vacant for more than

60 consecutive days before that toss or

damage occurs:

(1) Wa will not pay for any loss or
damage caused by any of the
following, even if they are Covered
Causes of Loss:

{a} Vandalism;

{b) Sprinkler feakage, unlass you
have protected the system
against freezing;

(ce) Building glass breakage;

{d} Water damage;

(e) Theft; or

(f} Attempted theft.

(2) With respect to Covered Causes of
Loss other than those isted in
b.(1){a) through 6.(1)( above, we
will reduce the amount we would
otherwise pay for the loss of
damage by 15%.

7. Valuation

We will determine the value of Covered
Property In the event of loss or damage as
follows:

a. At actual cash value as of the ime of
loss or damage, excapt as provided In
b.,c.,d. and e. balow.

b, lf the Limit of Insurance for Buliding
salisfies tha Addifional Condition,

G.

CP 00 1010 12

“Stock” you have sold but not delivered
at the selling price less discounts and
expenses you otherwise would have
had.

Glass ai the cost of replacement with
safaty-glazing materlal if required by
law.

Tenants’ Improvements and
Bolterments at

(1) Actual cash value of the lost or
damaged property if you make
tapalrs promptly.

(2) A proportion of your original cost If
you da not make repairs promptly.
We will determine the proportionate
value as follows:

(a) Multiply the original cost by tha
number of days from the loss or
damage to the expiration of the
lease; and

ib} Divide the amount
determined In (a) above by the
number of days from the
installation of improvements to
the expiration of the lease.
if your lease contains a renawal
option, the expiration of the renewal
option period will replace the
expiration of tha lease In this
procedure,

(3) Nothing if others pay for repairs or
replacement,

Caineurance, and the cost if rapalr or F. Additional Conditions
replace the damaged bullding property : ciditlon to th
is $2,500 or lass, we willl pay tha cost of Oona ee ttonee in addition to the
building repairs or replacament,

1. Coinsurance

The cost of bullding repairs or
replacement doss not include the
Increased cost attributable — to
enforcement of of compllance with any
eydinance oor faw regulating the
constuction, use or repair of any
property,

However, the following property will be
valued at the actual cash value, even
when attached to the bullding.

(1) Awnings or floor coverings;

(2) Appliances for _— refrigerating,
ventilating, cooking, dishwashing or
laundering; or

{3} Outdoor equipment or furniture,

If a Coinsurance percentage Is shown in the
Daclarations, the following condilion applies:

a.

We will not pay the full amount of any
loss if the value of Govared Property at
the time of ioss times the Comsurance
percantage shawn for it in the
Declarations is greater than the Limit of
Insurance for the property.

Instead, we will datermine the most we
will pay using the following staps:

(1) Multiply the value of Covered
Property at the time of loss by the
Coilnsurance percentage;

CP 00 1010 12 © Insurance Services Office, inc., 2074 Page 13 of 17

ACP OPBF 6492760182 INSURED COPY

64 9008149

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 52 of 130
L.00205349052020719

CP 60 19-10 12

(2) Divide the Limit of Insurance of the
property by the figure determined in
Step (t);

(3) Multiply the total amount of loss,
before the application of any
deductible, by the figure determined
In Step (2); and

(4) Subtract the deductible from the
figura determined in Step (3).

We will pay the amount determined tn

Step (4) or the Limit of Insurance,

whichever Is less. For the remainder,

you will alther have to rely on other
insurance or absorb tha loss yourself,

Example 7 (Underinsurance)

When: The value of the property Is: $250,000
The Coinsurance percentage
for It is: 80%
The Limit of insurance for itis: $100,000
The Deductible is: $250
The amountof toss Is: $40,000
Step (1): $250,000 x 80% = $200,000

(the minimum amount of Insurance to
meet your Colnsurance requiraments)

Step (2): $100,000 + $200,000 = .50

Step (3): $40,000 x 50 = $20,000

Stop (4): $20,000 $250 = $19,750

We will pay no more than $19,750, The remaining
$20,250 is not covered.

Example 2 (Adequate Insurance}

When: The value of the proparty Is: $250,000
The Golnsurance parcentage
for It Is; 80%
The Limit of Insurance for itis: $200,000
Tha Deduotible is: $250
The amount of loss Is: $40,000

The minimum amount of Insurance to meet your
Colnsurance requirement {s $200,000 ($250,000 x
80%). Therefore, the Limit of Insurance in this
example Is adequate, and no penalty applies. We
will pay no more than $39,750 ($40,000 amount of
loss minus tha deductible of $260),

b, lf ona Limit of Insurance applies to bvo
or more separate items, this condition
will apply to the total of all property to
which the limit appiles.

Exaniple 3
When: ‘The valua of the property is:
Page 14 of 17

ACP GPPF 6492760152 INSURES COPY

© insurance Services Office, Inc., 2011

Bullding at Location 1: $75,000

Building at Location 2: $106,000

Parsonal Property

at Location 2: $75,000
$260,000

The Colnsuranoe percentage

for it Is:90%

The Limit of Insurance for

Bulidings and Personal Property

at Locations 1 and 2 Is: $180,000

The Deductible Is: $1,000

The amount of loss Is:

Bullding at Location 2: $30,000

Personal Property

at Location 2: $20,000
$50,000

Step (1): $250,000 x 90% = $225,000

(ihe minimum amountof insurance to
meat your Coinsurance requiremants
and te avoid the penalty shown below}

Stap (2): $180,000 + $225,000 = .80
Stap (8): $50,000 x .80 = $40,000
Step (4): $40,000— $1 G00 = $39,000
We will pay no more than $39,000. The remaining
$11,000 is not covered.
2. Mortgagehalders

a. The term mortgagsholder includes
trustee.
b, We will pay for covered loss of or

damage to .bulldings or struoturas to
each morigageholder shown In the
Declaraiions in thelr order of
precedence, as interests may appear.

The mortgageholder has the right to
raceive joss payment even Hf the
mortgageholder has started foreclosure
or similar action on the building or
structure.

If we deny your claim because of your
acts or because you have failad to
comply with the terms of this Coverage
Part, the mortgageholder will stil have
the right to racaive loss payment if the
mortgageholder:

{1) Pays any premlum due under this
Coverage Part at our request If you
have falled to do so;

(2} Submits a signed, sworn proof of
loss within 60 days after receiving
GP 00 10 10 12

64 OODBTED
 

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 53 of 130

@.

L.00205349053020719

notice from us of your failure to do
$0; and

{3} Has notifled us of any change in
ownership, occupancy or substantial
change In sk known to the
mortgagehalder.

All of the terms of this Coverage Part

wil then apply directly to the

mortgageholder.

If we pay tha morigageholder for any
loss or damage and deny payment to
you becausa of your acts or because
you have falted to comply with the terms
of this Coverage Part:

{1} The mortgageholder’s rights under
the mortgage will be transferred ta
us fo the extent of the amount we
pay; and

{2) The mortgageholders right to
recover the full amount of the
morigageholder's claim will not be
impalred.

At our option, we may pay te the
mortgageholder the whole principal
on the mortgage plus any accrued
Interest. In this event, your
morigage and note wil be
transferred to us and you will pay
your remaining morigags debt to us.

At our option, wa may pay to the
morigageholder the whole principal on
the mortgage plus any accrued Interest.
In this event, your mortgage and note
will be transferred to us and you will pay
your remalning mortgage debt to us.

if we cancel this policy, we wili give
ween nolice to the mortgageholdar at
east:

{t) 10 days bafore the effective date of
cancellation If wa cancel for your
nonpaymentof premium; or

{2) 90 days before the affactive date of
cancellation if we cancel for any
other raason,

If we elact not to renew this policy, we

wil give written nolica to the

mortgageholder at least 10 days before
the expiration date of this policy.

G, Optional Coverages

if shown as applicable In the Declarations, the
following Optional Coverages apply separately

CP 00 1010 12

1. Agreed Value

a

The Additional Gondltion, Colnsurance,
does not apply to Covered Property to
which this Optional Coverage applles.
We will pay no more for loss of or
damage to that property than the
proportion that the Limit of insurance
under this Coverage Part for the
properly bears to the Agreed Value
shown for it in the Declarations,

if the expiration date for thls Optional
Coverage shown In the Declarations Is
not axtended, the Additional Gondition,
Coinsurance, is reinstated and this
Optional Coverage expires.

‘The terms of this Optional Coverage
apply only te floss or damage that
occurs:

(1) On or after the effective date of this
Optional Coverage; and

(2) Before the Agreed Value expiration
date shown In the Declarations or
the policy expiration date, whichever
occurs first

2. Inilation Guard

a.

Example
lfThe

The Limit of Insurance for property to
which this Optional Coverage applies
will automatically Increase by the annual
percentages shown in the Declarations.

The amount of incraase will be:

(1} The Limit of Insurance that applied
on the most recent of the polloy
inception date, the policy
anniversary date, of any other policy
change arnending the Limit of
Insurance, times

{2} The percentage of annual increase
shown in the Declarations,
expressed as a deolmal (example:
8% Is .08), times

{3) The number of days since the
baginning of the current policy year
or the effective date of the most
racent policy change amending the
Limit of Insurance, divided by 465.

applicable Limit of insurance is:$700,000

The annual percentage Increase is'8%

The number of days since the
baginning of the policy year

to each Item: (or last policy change) is: 146
GP 00 70 10 12 © Insurance Services Offica, inc., 2014 Page 15 of 17
AGP CPPF 6492750152 INSURED COPY 4 GO0BIS
Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 54 of 130

 

.00205349054020719
CP 061810 42
The amount of increase is: (4) We will not pay for loss or damage
$100,000 x .08 x 146+ 365 = $3,200 to fanants’ Improvements and
3. Replacement Cost hatterments if others pay for rapalrs

a. Replacement Cost (without deduction or feplacement

Page 14 of 17

ACP OPPF 6492760152

for depreciation) replacas Acttial Gash
Value in the Valuation Loss Condition of
this Coverage Form.

. This Optional Coveraga does not apply
fo:

(1) Personal property of others:

(2) Contents of a residence:

(3) Works of art, antiques or rare
articles, Including etchings, pictures,
statuary, marbles, bronzes,
porcelains and bric-a-brac; or

(4) “Stock”, unless the Including “Stock"
option is shown in the Declarations.

Under the terms of this Replacement

Cost Optlonal Coveraga, tenants’

Improvements and belterments are not

considered to be the personal property

of others,

. You may make a claim tor loss or

damage covered by this Insurance on
an actual cash valite basis Instead of on
a replacement cost basis. In the event
you elact to have joss or damage settled
on an actual cash value basis, you may
stil make a claim for the additional
coverags his Optional Coverage
provides if you notify us of your intent to
do so within 180 days after tha foss or
damaga.

. We will not pay on a replacement cost

basis for any loss or damage:

(1) Unti the lost or damaged property is
actually repaired or replaced; and

(2} Uniess the repair or replacement Is
made as soon as reasonably
possible after the loss or damage.

With respect to tenants’ improvements

and batterments, the following also

apply:

(3) Hf the conditions in d.(1} and 4.(2}
above ara not met, the value of
tenants’ improvements and
betterments will be determined as a
proportion of your orginal cost, as
set forth In ihe Valuation Loss
Gonditlon of this Goverage Form;
and

INSURED COPY

We will not pay for loss or damage on a
taplacement cost basis than the least of
{4}, (2) or (3), subject to f. below:

(1) The Limit of Insurance applicable to
the lost or damaged property;

(2) The cost to replace the fost or
damaged property with other
property:

(a) Of comparable material and
quality, and
(b) Used for the same purpose; or

(3) The amount actually spent that is
necessary to repair or raplaca the
lost or damaged property.

if a bullding is rebuilt at a new premises,
the cost described In a2} above is
limited to the cost which would hava
bean incurred {f the building had bean
rebuilt at the original premises.
The cost of rapair or replacamant does
not Include the increased cost
attributable to anforcament of or
compliance with any ordinance or law
reguiating the construction, usa or rapalr
of any property.

4. Extension Of Replacement Cost To
Personal Property of Others

a

© Insurance Services Office, Ino., 2041

if the Replacement Cost Optional
Coverage is shown as applicable in the
Declarations, then this Extension may
also be shown as applicable. [f the
Declarations show this Extension as
applicable, than Paragraph 3.b.(1} of the
Replacement Cost Optional Coverage Is
deleted and all other provisions of the
Replacament Gost Optional Coverage
apply to replacement cost on personal
property of others.

With respect to replacement cost on the
personal property of others; the
following limitation, applies:

ff an item(s) of personal properly of
others is subject to a written coniract
which govems your {lability for loss or
damage to that item(s), then valuation of
that [tem(s} will ba based on the amount
for which you are flable under such
contract, but not to exceed the lasser of

CF G0 101612

86 o0DaTh2

 

 
_ Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 55 of 130

 

 

L.00205349055020719

tha taplacamoent cost of the property or
the applleable Limit of Insurance.

H. Detinitions

1.

GP UU 70 TU TZ
ACP OPPF 5492750152

“Fungus” means any type or form of fungus,
including mold or mildew, and any
mycotoxins, spores, scents or by products
produced or ralaased by fungi.

“Pollutants” means any solid,  fiquid,
gaseous or thermal Irritant or contaminant,
Including smoke, vapor, spot, fumas, acids,
alkalis, chemicals and waste. Waste

CP 06 1010 12

includes materials to be recycled,
reconditioned or reclaimed.

. "Stock" means merchandise held in storage

or for sale, raw materiale and In process or
finished ‘geads, Including supplies used In
thelr packing or shipping,

Ali terms and conditions of this policy apply unless modified by this endorsement,

1 Hisureuive Gerviews Offlee, ine., BOL41

INSURED COPY

Page #7 af 17

4 Goostss

 
 

Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19 Page.56.0f 130 -

L00205349056020719

COMMERCIAL PROPERTY
CP 04 181012

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CONDOMINIUM COMMERCIAL UNIT-OWNERS
OPTIONAL COVERAGES

This endorsement modifies insurance provided under the following:

CONDOMINIUM GOMMERGIAL UNIT-OWNERS GHANGES ~ STANDARD PROPERTY POLICY
CONDOMINIUM COMMERCIAL UNIT-OWNERS GOVERAGE FORM

SCHEDULE

 

Premises Number: 000%

Building Number: 001

 

Unit Number:

 

 

Loss Assassmant

Miscellaneous Real Property

 

Limit Of Insurance: $ 60,000

Deductible: $ 4000

Additional Premium: $ 53

Sub-imit On

Assessment Resuiting
From Condominium
Assoctlation Deductible

(If Sub-Hmit Is Other

Than $1,000): $

Limit Of Insurance: $

Additfonal Premium: $

 

Premises Number:

Buliding Number:

 

Unit Number:

 

 

Loss Assessment

Miscellaneous Real Property

 

Limit Of Insurance: $
Deducilble: $
Additional Premium: $

Sub-limit On

Assessment Resulting
From Gondominiun:
Association Deductible

(if Sub-limit Is Other
Thar $1,006}; $

 

Limit Of msurance: $

Additional Premium: $

 

 

 

CP 64 78 10 42
ACP CDPF 5492760162

© Insurance Services Urtce, Inc., 2U14

INSURER COPY

Puye 1 uf 3
64 OO0ETGS

 
 

ACP CPPF 6492760162

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 57 of 130

1.00205349057020719

CP 04 18 10 12

 

Premises Number:

 

Buliding Number:

Unlt Number:

 

 

Loss Assessment

Miscellaneous Real Property

 

Limit Of Insurance: §
Deductible: $
Additional Premium:  $

Sub-limit On

Assessment Resulting
From Condominium
Association Deductible
{ff Sub-limit !s Other
Than $1,000): §

Limit Of fncurance: = $

Additional Premium: $

 

 

 

information required to complete ihis Schedule, If not shown above, will be shown in ihe Declarations.

 

 

A. Loss Assessment Coverage

When a Limit OF Insurance Is shown in the
Schedule for Loss Assessment Coverage:

1. We will pay for your share of an assessment
charged to all unit-owners by the Condominium
Association, when the assessment is made:

a, During the policy period shown in the
Declarations; and

b. As a result of direct physical loss or
damage ic property In which each unit-
owner has an undivided interest, if such
loss or damage is caused by a Cause of
Loss covered under this policy.

Paragraph 1.a. of Oommerdal Properly

Condition H., Policy Pertod, Coverage

Territory, does not apply to Loss Assessmant
Coverage.

2, The most we will pay for each assessment is
the Lass Assessment Limit of insurance for the
applicable unit.

However, we will not pay more than $1,000 per
scheduled unil for an assessment that results
from a deductible in the insurance purchased
by the Condominium Association, unless a
higher limitation (sub-limit) is shown in the
Schedule. The sub-limit does not increase ihe
Loss Assessment Limit of Insurance.

Page 2 of 3

@ insurance Services Office, Inc., 2011
INSURED COPY

%. With respect to each scheduled unit, we will
not pay for a loss assessment that arises from
any one occurrence until the amount of the
loss assessment exceeds the Daductible
shown in the Schedule. We will then pay the
amount of the loss assessment in excess of
that Deductible, up to the applicable Loss
Assesament Limit of Insurance. No ciher
deductible in this policy applies to Loss
Assessment Coverage except as otherwise
provided in this endorsement.

B. Miscellaneous Real Property Coverage

When a Limit Of insurance is shown in the
Schedule for Miscellaneous Real Property
Coverage:

4. The following is added to Covered Property:
Miscellaneous Real Property, - meaning
condominium property that js not included
under Your Business Personal Property,
provided that:

a. The condominium properly pertains te your
condominium unit only; or

b. You have a duty to insure the condominium
property according to the Condominium
Association agreement,

GP 04 18 10 12
Bt GOOS1E5

 
 

Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19 Page 58 of 130

L002053490580207 19
GP 64 1210 12
2. The Condominium Association may have other 8. The Deductible applicable to Miscellaneous
insurance covering the same properly as this Real Property Coverage is the policy
insurance. ff it does. we will only pay the deductible stated in the Declarations, unless
excess over what should have been received otherwise provided in ihe Declarations.
from thet other property insurance. We will pay = «G, ‘These coverages apply only to condominium unils
ihe excess whether the other insurance can be described in the Schoduta,

collected or not.

Allterms and conditions of this policy apply unless modified by this endorsement,

GP 04 18 10 12 @ Insurance Services Office, Inc., 2071 Page dol 3
ACP CBpF 5402760182 INSURED COPY 54 oonBtES

 
 

1. 09 5201 15
ACP CPPF §492750162

Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19 Page 59 of 130

L00205349059020719

1 08 52 01 15

THIS ENDORSEMENT CHANGES THE POLICY, PLEASE READ iT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF
TERRORISM

BOILER AND MACHINERY COVERAGE PART

COMMERCIAL INLAND MARINE COVERAGE PART

GOMMERCIAL PROPERTY COVERAGE PART
EQUIPMENT BREAKDOWN COVERAGE PART
FARM GOVERAGE PART

STANDARD PROPERTY POLICY

. Gap On Coriifled Terrorlsm Losses

“Certified act of terrorism" means an act that fs
cerlified by the Secrelary of ihe Treasury, in
accordance with the provisions of the federal
Terrorism Risk insurarice Act, to be an act of
terrorism pursuant to such Act. The criteria
contained in ihe Terrorism Risk insurance Act for
a “cerlified act of terrorism" Include the following:

1. The act resulted in insured losses in excess of
§5 million in the aggregate, attributable to all
types of insurance subject to the Terrorism
Risk Insurance Act: and

2. The act is a violent act or an act that is
dangerous io human life, property or
infrastructure and fs committed by an individual
or individuals as part of an effort to coerce the
civilian population of the United States or io
influence the policy or affect the conduct of the
United States Government by coercion,

This endorsement modifies insurance provided under the following:

if aggregate insured losses attributable to terrorist
acts certified under the Terrorism Risk Insurance
Act exceed $100 billion in a calendar year and we
have met our insurer deductible under the
Terrorism Risk Insurance Act, we shall not be
liable for the payment of any portion of the amount
of such fosses that exceeds $7100 billion, and in
such case insured losses up to that amount are
subject to pro rata allocation in accordance with
procedures established by the Secretary of the
Treasury.

Application Of Exclusions

The terms and limitations of any terrorism
exclusion, or the inapplicability or omission of a
terrorism exclusion, do not serve to create
coverage for any loss which would otherwise be
exciuded under this Coverage Part or Policy, such
as fosses excluded by the Nuclear Hazard
Exelusion or the War And Miltary Action
Exclusion.

All terms and conditions of this policy apply unless modified by this endorsement.

© Insurance Services Office, Inc., 2015
INSURED COPY

Page 1 of t

84 9008157

 

 
 

cod

Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19 Page 60 of 130

L00205349060020719

COMMERCIAL PROPERTY
GP 600 32 06 07

BUSINESS INCOME (WITHOUT EXTRA EXPENSE)
COVERAGE FORM

Varlous provisions In this policy restrict coverage. Read the antira pofley carefully to determine rights, duties and
what is andis not covered.

Throughout this policy the words “you" and "your" refer to tha Named insured shown in the Declarations. The
words “we”, “us” and "our" refer to the Gompany providing this Insurance.

Other words and phrases that appear in quotation marks have special meaning, Refer to Section F., Definitions,

A. Coverage

We will pay for the actual loss of Businass tn-
1. Business Income

come you sustain due to the necessary “sus-

GP 60 32 06 07

ACP CBPF 6462750152

Business income means the:

a. Net income (Net Profit or Loss befora in-
come taxes) that would have been eared
or incurrad; and

b. Continuing nonnal operating expenses
incurred, Including payroll,

For manufacturing risks, Nat Income includes
the net sales value of production.

Coverage is provided as desctibed and limited
below for one or more of the following options
for which a Limit of Insurance Is shown in the
Declarations:

(i) Business Income including "Rental
Value".

{2) Business income Other Than "Rental
Value".
(3) “Rental Value”.
if option (4) above is selected. the term Busi-
ness Inconie will Include “Rental Value’. ff op-

tion (3) above is selected, the term Businass
Income wil mean “Rental Value" only.

If Limits of Insurance are shown under more
than one of the above options, the provisions
of this Covarage Part apply separataly to each.

© ISO Properties, Inc., 2007

INSURED COPY

pension’ of your “operations” during the “period
of restoration". The “suspension” must be
causad by diract physical loss of or damage to
property at premises whlch ara described in
the Declarations and far which a Business in-
come Limit of Insurance is shown in the Decla-
rations. The loss or damage must be caused
by or result from a Covered Cause of Loss.
With respect to loss of or damage to personal
proparty in the open or personal property in a
vehicle, the described premises include the
area within 100 feet of the site at which the de-
sctibad premises are located.

With raspact to the requirements set forlh In
the preceding paragraph, if you occupy only
part of the site at which the described premises
are located, your premises means:

{a} The portion of the building which you
rent, lease or ocoupy; and

{b) Any area within ihe bullding or on the
site at which the described premises
are located, if that area servicas, or
is used to gain access ta, the de-
scribed premises,

Page t of 8

64 001055

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 61 of 130

i 1.00205349061020719
CP 00 32 06 07
2. Covered Causes Of Loss, Exclusions And bh, Civil Authority
Limitations

In this Additional Coverage— Civil Authority,
the described premises are premises to
which this Coverage Form applies, as
shown in the Declarations,

When a Govered Cause of Loss causes
damage to proparly other than properly at

See applicable Causes Of Loss Form as
shown in the Dactarations. ‘

%, Additional Limitation ~ Interruption Of
Computer Operations

a, Coverage for Business Incomé doas not

Page 2 of 9

ACP CPAP 5452750152

apply when a “suspension” of "operations"
is caused by destruction or corruption of
electronic data, or any lass or damage te
electronic data, excapt as provided under
the Additional Coveraga — interruption Of
Computer Operations,

. Electronic data means Information, facts or

computer programs storad as ar on, cre-
ated or used on, or transmitted to or from
computer software (including systems and
appilcations software}, on hard or floppy
disks, CD-ROMs, tapas, drives, calls, data
processing davices or any other rapasite-
les of computer software which are used
with electronically controlled equipment.
Tha term computer programs, referred to in
the foragoing description of electronic data,
means a set of related electronic Instruc-
tions which direct the operations and func-
tions of a computer or davice connected to
it, which enable tha computer or device to
reoelve, process, store, ratrleva ef sand
ata.

4, Additional Coverages
a. Expenses To Reduce Loss

in the event of a covered loss of Business
Income, we will pay necessary expenses
you inour, except the cast of extinguishing a
flre, to avold further loss of Business In-
come. The fotal of our payment for Busi-
ness Income loss and Expenses To Re-
duca Loss wil not be more than the
Business Income loss that would have bean
payable under this Coverage Form (after
application of any Colnsurance penalty) If
the Expenses To Reduce Loss had not
heen incurred. This coverage dogs not In-
crease the Limit of Insurance.

The Ceinsuranca condition does not apply
specifically to such Expenses Te Reduce
Loss, but ft is usad as described above to
determine the total amount payable.

INSURED COPY

the described pramises, we wilt pay for the
actual loss of Business income you sustaln
caused by action of civil authority that pro-
hibits access io the described premisas,
provided that both of the follawing apply:

(i) Aceess to the area immediately sur-
rounding the damaged property is pro-
hibited by civil authority as a result of
the damage, and the described pram-
ises ara within that area but are not
more than one mila from the damaged
property; and

(2) The action of civil authority is taken in
rasponse to dangerous physical condi-
tions resutting from the damage or con-
tinuation of the Coverad Cause of Loss
that caused the damage, or the action Is
taken to enable a civil authority to have
unimpeded access to the damaged
property.

Civil Authority Coverage will begin 72 hours
after the time of the first action of civil au-
thority that prohibits access to the de-
scribed premises and will apply for a period
of up te four consecutive weeks from the
date on which such coverage began,

. Alterations And New Buildings

We will pay for ihe actual loss of Business
income you sustain due to direct physical
loss or damage at the described premises
caused by or resulting from any Covered
Cause of Loss fo:

_ (1) New buildings or structures, whether

complate or under construction;

(2) Alterations or additions to existing build-
ings or structures; and

@!SO Properties, inc., 2007 GP 00 32 96 O7

a pogToH

 

 
CP 00 3206 07

ACE CPPF 6492760162

Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 62 of 130

L00205349062020719

{3} Machinery, equipment, supplies or build-
ing materials locatad on or within 100
feet of the described premises and:

(a} Used in the construction, alterations
or additions; or

(b) Incidental to the sceypanoy of naw
buildings.
If such direct physical loss or damage de-
lays the start of operations", the “period of
restoration” will begin on the date “opara-
tions” would have begun if the direct physl-
cal foss or damage had not occurred,

d. Extended Business Income

(t} Business Income Other Than "Rental
Value"

if the nacassary “suspension” of your
“operations” produces a Business In-
come loss payable under this policy, we
will pay for the actual loss of Business
Income you incur during the pearlod that:

{a} Begins on the date property (except
“finished stock") Is actually repaired,
rebullt or raplaced and “operations”
are tesumed; and

{b} Ends on the earlier of:

(i) The date you could restore your
“operations”, with reasonable
speed, to the level which would
generate the business income
amount that would have existed if
no direct physical toss or damage
nad occurred; or

(ij) 30 consecutive days after the
date determined in (1)(a) above.

Howaver, Extended Business Income
does not apply to loss of, Business {n-
come incurred as a result of unfavorable
business conditions caused by the im-
pact of the Coverad Cause of Loss in
the area where the described pramises
are located.

Loss of Business Income must be
caused by diract physical loss or dam-
age at the desorlbed premises caused
by or resulting fram any Covered Causa
of Loss.

INSURED COPY

GP 06 32 0607
(2) “Rental Value"

if the necessary "suspension" of your
“operations” produces a “Rental Value”
loss payable under this policy, we wilt
pay for the actual loss of "Rental Value"
you incur during the period that:

(a} Bagins on the date proparty Is actu-
ally repalred, rebuilt or replaced and
tanantabllity is restored; and

(b) Ends on the earller of:

(i} The date you could rastore tenant
occupancy, with reasonable
speed, to the leval which would
generate the "Rental Value" that
would have existed if no diract
physical loss or damage had oc-
curred; or

(i) 30 consecuilive days after the
date determined in (2\{a) above.

However, Extended Business income
does not apply to loss of “Rental Value”
incurred as a result of unfavorable busi-
ness condilions caused by the impact of
the Covered Cause of Loss in the area
where the described premises are lo-
cated,

Loss of "Rental Value" must ba caused
by diract physical loss or damage at the
described premises caused by or result-
Ing fram any Covered Cause of Loss,

e. Interruption Of Computer Operations

(f) Under this Additional Coverage, elac-
tronic data has the meaning describad
under Additional Limitation -- interruption
Of Gomputer Operations.

(2) Subject to all provisions of this Adci-
tional Coverage, you may extend the in-
stirance that appiles to Businass Income
to apply to a “suspension” of “opera-
tions” caused by an interruption In com-
puter operations due to destruction or
corruption of electronic dala due to a
Coverad Cause of Loss.

(3) With respect to the coverage provided
under this Additional Coverage, the
Covered Causes of Loss are subject to
the following:

(a) If the Causes Of Loss ~ Spactal
Form applies, coverage under this
Additonal Goverage -- Interruption
Of Computer Oporations ts limited fo
the "specitied causes of loss" as de-
fined fn that form, and Collapse as
set forth In that form.

@ 180 Properiles, Inc., 2007 Page 3 of 9

84 001057

 
 

Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 63 of 130

1.00205349063020719

CP 00 32 06 07

(b} If the Causes Of Loss — Broad Form
applies, coverage under this Addi
tional Coverage ~— Interruption Of
Computer Operations includes Col-
lapse as set forth In that form.

ic} ff thea Causes Of Loss Form is en-
dorsed to add a4 Covered Causa of
Loss, the additional Covered Gause
of Loss does hot apply to the cover-
age provided under this Additional
Coverage — Interruption Of Com-
puter Oparations,

{4} The Covered Causes of Loss inclida
a virus, hannful code or similar in-
struction intraducad Into or enacted
on a computer system (including
electronic data) or a network to
which it is connected, designed to
damage or destroy any part of the
systam or disrupt Its normal opera-
ton. But there is no coverage for an
interruption related to manipulation
of a computer system (including
elactronic data} by any employse,
including a tamporary or leased em-
ployse, or by an entity retained by
you or for you to inspect, design, In-
stall, maintain, repair or replace that
system.

(4) The most we will pay under this Addi-
tional Coverage — Interruption Of Com-
puter Operations is $2,500 for all loss
sustained iy any one policy year, ra-
gardless of the number of interruptions
or the number of premises, locations or
computer systems involved. if loss pay-
ment relating to fhe first Interruption
does not exhaust this amount, then the
balance is available for loss sustained
as 4 rasult of subsequent interruptions
in that policy year, A balance remaining
at the and of a polley yaar does not in-
craase the amount of insurance in the
next policy year, With respect to any in-
terruption which begins in one policy
year and continues or results In acdl-
tional loss in a subsequent policy
year(s), all loss Is deemed to be sus-
tained in the policy year In which the in-
terruption began.

(5) This Additional Coverage ~ Interruption
in Computer Operations does hat apply
te loss sustained after the end of the
“period of restoration", even if the
amount of Insurance stated in (4) above
has notbeen exhausted,

5. Coverage Extension

if a Golnsurance percentage of 50% or more Is
shown {n the Deciarations, you may extend the

insurance provided by this Coverage Parl as
follows:

NEWLY ACQUIRED LOCATIONS

a, You may extend your Business Income
Coverage to apply to property at any jooa-
tion you acquire other than falrs or exhibl-
tions.

b. The most we will pay for loss under this
Extension js $100,000 at each location.

c. Insurance under this Extension for each
newly aoquired tocation will end when any
of the following first occurs:

(1) This polloy expiras;

(2) 30 days expire after you acquire or
begin to construct the property; or

{3} You report values to us.

We will charge you additional premium for
values reported from the date you acquire
the property,

Tha Additional Candition, Goinsurance,
doas not apply to this Extension.

B. Limlis Of Insurance

The most we will pay for loss in any one occur-
rence is the applicable Limit of Insurance shown In
the Declarations.

Payments under the following Additional Cover-

agas will not Increase the applicable Limit of in-
surance:

1. Alteratians And New Buildings:
2. Givil Authority;

3. Extended Business Income: or
4, Expenses To Reduce Loses.

The amounts of insurance stated in the Inferrup-
tion Of Computer Operations Additional Coverage
and the Newly Acquired Locations Coverage Ex-
tension apply in accordance with the terms of
those coverages and are separate from the
Limit{s) of insurance shawn in the Declarations for
any other coverage.

. Loss Conditions

The following conditions apply In addlitlon to the
Common Policy Conditions and the Commercial
Properly Conditions.

Page 4 of 9 CP 00 32 06 07

© (SO Properties, Inc., 2007

Ae Sree wc Abe eamee 8

ee enn

 
 

Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 64 of 130

L00205349064020719

1. Appraisal

if wa and you disagree on the amount of Not
Income and operating expense or the amount
of loss, olther may maka written demand for an
appraisal of the foss. In this event. each party
wilt satect a competent and Impartlal appraiser.

The two appraisers will select an urnpire, If
they cannot agree, eithar may request that se-
lection be made by a fudge of a court having
juriediction. The appraisers will state separately
iha amount of Net income and operating ex-
pense or amount of loss. If they fall to agree,
they will submit their differences to the umpire.
A daclsion agreed to by any iwo will ba bind-
ing. Each party will:

a. Pay Its chosen appraiser; and

b. Bear the other expenses of the appraisal
and umpire equally,

if there Is an appraisal, we will still retain our
tight to deny the claim.

2, Builies In The Event Of Loss

a. You must see that the following are done in
the avent of loss:

(1) Notify the police if a law may have bean
broken,

{2} Give us prompt netica of the direct
physical loss or darnage. Include a de-
scription of the property involved.

(3} As soon as possible, give us a descrip-
tion of how, when, and where the direct
physical loss or damage occurred.

{4) Take all reasonable staps fo protect the
Covered Proparty from further damage,
and keep a record of your expenses
necassaty to protect the Covered Prop-
arty, for consideration in the settlement
of the claim. This will not Increase the
Limit of insurance, However, we will not
pay for any subsequent ioss or damaga
resulting from a cause of loss that Is not
a Covered Cause of Loss. Also, if feasi-
ble, set the damaged proparty aside and
in the best possible order for exarnina-
tion.

(5) As oftan as may be reasonably required,
permit us to inspect the property proving
the loss or damaga and examine your
hooks and records.

Also permit us to take samples of dam-
aged and undamaged properly for in-
spection, testing and analysis, and per-
mit us to make copies from your books
and records.

GP 00 32.0607

(6) Send us a signed, sworn proof of loss
containing tha information we raquest to
Investigate tha claim. You must do this
within 60 days after our request, We will
supply you wilh the nacessary forms.

(7) Gooperate with us in the Investigation or
selllamantof the clalm.,

(8) if you intend to continue your business,
you must rasume all or part of your "op-
erations” as quickly as possible.

b. We may axamine any Insured under oath,
while not in the presence of any other in-
sured and at such times as may be rea-
sonably required, about any matter relating
to this insurance or the clalm, including an
insured’s books and racords. In the evarit of
an examination, an insured's answers must
be signed.

3. Loss Determination

a. The amount of Business Income loss will be
determined based on:

(1} The Net Income of the business before
the direct physical loss or damage oc-
curred:

(2) The likely Net Income of the business If
no physical loss or damage had oo-
curred, but not including any Nat Income
that would likely have been eared as a
result of an increase in the volume of
business due to favorable business con-
dittons caused by the impact of the Cov-
erad Cause of Loss on customers or on
other businesses;

{3) The operating expenses, Including pay-
roi] expenses, nacessary to rasume “op-
erations" with the same quality of sar-
vice that existed just before the direct
physical foss or damage; and

{4} Other relevant sources of information,
including:

{a} Your financial records and account
ing procedures;

(b) Bills, involcas and other vouchers;
and

{c} Daads, liens or contracts.
b. Resumption Of Operations

We will reduce the amount of your Business
Income loss to the extent you can resume
your “operations, in whole or In part, by us-
ing damaged or undamaged property {in-
cluding merchandise or stock) af the de-
scribed premises or elsewhere.

CP 60 32 0607 © ISO Properties, Inc., 2007 . ' Page 5 of 9

ACP GCPRF 5459760152 INSURED COPY 5é 0007059

 
Page 6 of S

ACH CPPF S452760152

Case 2:19-cv-00646-CMR_. Document 1-1 Filed 02/14/19 Page 65 of 130

|.00205349065020719

CP 00 $2 06 07

s. If you de not resume “operations”, or do not
resume “operations” as quickly as possible,
we will pay based on the length of tme It
would have taken to rasume “operations” as
quickly as possible,

4. Lose Payment

Woe will pay for covered loss within 30 days af-
ter we faceive the sworm proof of loss, if you
have complied with all of the terms of this Cov-
erage Part and:

a. We have reached agreement with, you on
the amount of loss; or

b. An appraisal award has baen mada.
. Additional Condition
COINSURANCE

if a Colnsurance percentage is shown in the Dec-
larations, ihe following condition appilas In addition
to the Gammon Policy Conditions and the Com-
mercial Property Conditions.

We will not pay the full amount of any loss if the
Limit of Insurance for Business Income is less
nan:

t. The Golnsurance percentage shown for Busl-
nass Income in the Declarations; times

2. The sum of:

a. The Net Income {Net Profit or Loss before
income taxes}, and

b. Operating expenses, including payroll @x-
penses,

that would have baen eared or incurred (had
no loss occurred) by your “operations” at the
described promises for the 12 months following
the Incepiion, or last previous anniversary date,
of this policy (whichever ts later).

Instead, we will detarmine the most we will pay us-

ing the following steps:

Step (1): Multiply the Net income and operating
expense for the 12 months following the
inception, or last previous anniversary
date, of this pollcy by the Colnsurance
percentage;

Step (2): Divide the Limit of Insurance for the
described premises by the figura deter
mined in Step (1); and

Stop (3): Multiply the total amount of loss by the
figure determinad in Stop (2).

We will pay the amount determined In Step (8) or
tha limit of insurance, whichever Is fess. For the
remainder, you will olther have to rely on other in-
surance or absorb the loss yourself.

in determining operating expenses for the purpose
of applying tha Goinstirance condition, the follow-
ing expenses, if applicable, shall be deducted from
the total of all operating expenses:

(1) Prepaid freight -- outgetng:
{2} Returns and allawances:
{3} Discounts:

(4) Bad dabts;

(5) Collection expanses;

(6) Cost of raw slock and factory supplies
consumed including transportation
charges);

{7} Gast of merchandise sold (including
transportation charges);

(8} Cost of othar supplies consumed (in-
cluding transportation charges};

(9) Cost of sarvices purchased from outsid-
ers (not employees) to resell, that do not
continue under contract;

(10) Power, heai and rafrigeration expenses
_ that do not continua under contract {if
Farm GP 16 114 is attached);

(11) All ordinary payroll expenses or the
amount of payroll expanse excluded (if
Form CP 15 10 is attached); and

{12} Special deductions for mining properties
{royaitias unless specifically Included in
coverage; actual depletion cammonly
known as unit or cost depiation — not
percentage depletion; welfare and re-
tlament fund charges based on ton-
naga; hired trucks).

EXAMPLE #1 (UNDERINSURANCE)

When: The Net income and eperating
expenses for tha 12 manths
following the inception, or last
previous anniversary date, of
this policy at the described

premises would have been: $400,000
The Coinsuranca percantaga is'50%

The Limit of Insurance is: $180,000
The amountof loss ts: $80,000

Step (1): $400,000 x 50% = $200,000

(the minimum amount of Insurance to
meat your Coinsurance requirements}

Step (2): $160,000+ $200,000 = .75
Step (3): $80,000 x ..75 = $60,000

We will pay no more than $60,000, The remaining
$20,000 is not covered.

© iSO Propartias, inc., 2007 CP 06 42 06 07

INSURED COPY 54 9001080

 
 

Case 2:19-cv-00646-CMR

Document 1-1 Filed 02/14/19 Page 66 of 130

L00205349066020719 -
CP 00 32 06 07
EXAMPLE #2 (ADEQUATE INSURANCE) EXAMPLE
When: The Nat Income and operating When: The Limit of insurance fs; $120,000
expanses for the 12 months The fraction shown in the
following the inception, or last Declarations for this Optional
previous anniversary date, of Goverage is: 1/4

this policy at the described

premises would have been: $460,000
The Colnsurance percentage is: 50%
The Limit of Insurance is: $200,000
Tha amount of loss is: $86,000

The minimum amount of insurance to meat your Co-
insurance raquirementis $200,000 ($400,000 x 50%).
Therefore, the Limit of Insurance in this example is
adequate and no penalty applies. We will pay no
more than $80,000 (amount of loss).

E. Optional Coverages

if shown as applicable in the Declarations, the fol-
lowing Optional Coverages apply separately to
seach liom.

1, Maximum Period Of Indemnity

a. The Additional Condition, Colnsurance,
does not apply to this Coverage Form at tha
doscribad premises to which this Optional
Coverage applies.

b, The most we will pay for loss of Business
Income Is the lessor of:

(#) The amount of loss sustained during the
120 days immediately following the be-
ginning of the "period of restoration’; or

{2) The Limit of Insurance shown in the
Declarations.

2. Monthly Limit Of Indemnity

a. The Additional Condition, Coinsurance,
does not apply to this Coverage Form at the
dascribed premises te which this Optional
Coverage applies.

b. The most we will pay for loss of Business
Income in each period of 30 consecutiva
days after the beginning of the "period of
restoration” {s:

(i} The Limit of insurance, multiplied by

{2} The fraclion shown In the Declarations
for this Optional Coverage.

GP 60 92 06 07

ACP CPPF 6452750152 IWELRED GORY

© ISO Proparties, inc., 2007

The moat we will pay for loss in
each parlod of 30 consecutive

days (es: $30,000

($120,000 x 1/4 = $30,000)

if, in this example, the actual

amountof loss is:

Days 1-30: $40,000

Days 31-60: $20,000

Days 61-906: $30,000
$90,000

We will pay:

Days 1-30: $30,000

Days 31-60; $20,000

Pays 61-90; $30,000
$80,000

The remaining $10,000 Is not covered.

3. Business Income Agreed Value
a. To activate this Optional Coverage:

{1} A Business Income ReportfWork Sheat
must be submitted to us and must show
financial data for your "operations":

(a) During the 12 months prior ta the
date of tha Work Sheet and

(b) Estimated for the 12 months imme-
diately following the inception of this
Optional Coverage.

(2} The Declarations must Indicate that the
Business Income Agreed Value Optional
Oovarage applles, and an Agreed Value
must be shown in the Declarations. The

Agreed Value should be at least equal
to:

(a) The Coinsurance percantage shown
in the Declarations; multipliad by

(b) The amount of Net Incotne and ap-
erating expenses for the following 12
months you report on the Work
Sheat.

Page 7 of 9

54 001061
Case 2:19-cv-00646-CMR_ Document 1-1. Filed 02/14/19 Page 67 of 130 - -

00205349067020719
GP 86 32 06 07
b. The Additional Condition, Coinsurance, is 2. "Operations" means:
suspendad until:

{1} 12 months after the effective date of this
Optional Coverage; or

(2) The expiration date of this pallay:
whichever occurs first

&. We will reinstate the Additional Condition,
Coinsurance, automatically if you do not

submit a new Work Sheet and Agreed
Value:

(1) Within 12 months of the effective date of
this Optional Coverage; or

(2) When you request a change in your
Business Income Limit of insuranca,.

d. [ithe Business income Limit of Insurance Is
less than the Agread Value, we will not pay
more of any floss than the amount of loss
multiplied by:

(i} The Business income Limit of Instur-
ance; divided by

{2} The Agreed Value.

EXAMPLE

When: The Limit of Insurance is: $100,000
The Agread Value is: $200,000
The amount of loss is: $80,000

Step (1): $100,000+ $200,000 = .50
Step (2): .50 x $80,000 = $40,000

Wa will pay $40,000. The remaining $40,000 [s net
covered,

4. Extended Period Of indemnity

Under Paragraph A.4.d., Extended Business
income, the number 30 In Subparagraphs
(1)(b} and (2}(b) is replaced by the number
shown in the Declarations for this Optonal
Coverage,

F. Dofinitions

4. “Finished stock" means stock you have manu
factured.

“Finished stock" also includes whiskey and al-
coholic products being aged, unless there is a
Colnsurance percentage shown for Business
tncome in the Declarations.

"Finished stock” does nat include steck you
have manufactured that is held for sale on the
premises of any retail outlet insured under this
Goveragg Part,

Page 8 of 9

sete beter eee

4

© ISO Propariles, Inc., 2007

a. Your business activitles occurring at the
described premises; and

b. The tanantability of the described premises,
if coverage for Business Income Including
“Rental Value" or "Rental Value” applics,

period of restoration" maans the pariod of tima
at

a. Begins 72 hours after the tme of direct
physical fogs or damaga caused by or re-

sulting from any Covered Cause of Loss at
the described premises; and

b. Ends on the earlier of:

(t}) The date when the property at the de-
scrlbed premises should be repaltad,
rebuilt or replaced with reasonable
speed and similar quality; or

{2) The date when business is resumadata
new permansntiocation.

"Period of rastoration” does not include any In-
creased perlod required dua to the enforce-
mant of any ordinance or law that:

(1) Regulates the construction, use or re-
palr, or requiras the tearing down, of any
property; or

(2) Requires any insured or others to test
for, monitor, clean up, remove, contain,
fraat, detoxify or neutralize, or in any
Way respond to, or assess the effects of
“pollutants”.

The expiration data of this policy will not cut
short the "period of restoration",

« "Pollutants" means any solld, liquid, gaseous or

thermal initant or contaminant, including
smoke, vapor, soot, fumes, acids, alkalis,
chemicals and waste. Waste Includes materlals
to ba recycled, raconditioned or reclaimed.

. "Rental Value’ means Business income that

consists of:

a. Net Income (Net Profit or Loss beiore In-
come taxes) that would have been eamed
or Incurred as rental income from tenant
occupancy of the premisds described in the
Declarations as furnished and equipped by
you, including fair rental value of any por-
tion of the described premises which Is oc-
cupiad by you; and

CP 06 32 06 07

Ea fare Pelee

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 68 of 130
L.00205349068020719

CP G0 32 06 07

b. Continuing normal operating expanses G. "Suspansion* means;
incurted in connection with that premises, a. The slowdown or cessation of your busi-
including: ness activities; or
(1) Payroll, and b. That a partor all of the described premises
(2} The amount of charges which are the

is randerad untenantabla, if coverage for
Businass Incorne Including "Rentel Value"
or “Rental Value* applies,

legal obligation of tha tenant(s) but
would otherwise be your obligatians.

All terms and conditions of this policy apply unless medified by this endorsement.

SP 00 32 06 07 © ISO Properties, Inc., 2007 Page 9 of 9

ACP CPPF 5452760152 INSURED Copy 64 8001063
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 69 of 130

L00205349069020719

Exhibit "B"

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 70 of 130

L00205349070020719
Law Offices of Howard G. Smith

3079 Bristol Pike, Sulte 112
Bensalem, PA 19026

Telephone: (888) 638-4847

 

(215) 638-4847 Howard G. Smith, Esquire
Kacalimfie: (215) 638-4867 Direct Dial: (215) 639<dB76
August 23, 2017
Todd Cottle

Nationwide Mutual Fire Insurance Company
One Nationwide Gateway - Department 5867
Des Maines, 1A 50391 - 5867

RE: 44 South Letitia Street, #203, Philadelphia, PA 19106
Your Insured: Marvin and Susan Smith
My Clients: Marvin and Susan Smith
Claim WNo.: 588060-GE
DO/L: OM3\/17

Dear Mr. Cottle:

It has been a while since we spoke and I write both to update you on the matter and also to make a demand
on behalf of my clients for the lass of rental income.

As you know, my clients, who are also my parents, own the unit and rented the unit to me. [ have not lived
in the unit, or paid rent to my parents, since the fire. The fire caused the building to be uninhabitable.
White my clients have made significant repairs to their unit, the Condo Association has not, to date, made
any repairs to the building's commton areas. I had a month to month lease with my parents and cannot Hve
in the unit given the building's current condition. My parents are unable to rent the unit to anyone else with
the building in its state of disrepair. 1 enclose with this letter a recent letter I received from the Condo
Association admitting that it has made no repairs to the building's common areas end claiming that the
reason it has made no repairs to the bullding's common areas is because of a dispute that it is having with
its insurer.

Therefore, my clients hereby make a demand for loss of business income, to date, in the amount of $2,000
per month since the date of the fire, or $14,000 by the end of this month, I am happy to furnish to you
cancelled checks proving that I paid my parents $2,000 per month for the months leading up to the fire.
You are also welcome to inspect the unit and/or the building. However, 1 do ask that since my parents have
not made any rental income on the unit for approximately 7 months, you act in good faith to quickly make
whatever investigation you deem appropriate and to pay the claim promptly.

(look forward to hearing from you soon.

Sincerely,

   
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 71 of 130

L0020534907 1020719

Blackhorse Condominium Association
12 S. Letitia Street
Philadelphia, Pa. 19106
blackhorsecondo@golcom

August 21, 2017

To AH Owners,

As you are all aware the progress to date with the building restoration has been
slow. This has been a direct result of the tortuous process experienced with the loss
adjustment with Lloyd’s of London insurance group. We knew going in that Lloyd's of
London had a reputation for being slow but what we experienced verged on bad faith every

. Step along the way. We believe we have finally come to an agreement with the insurance

company on the minimum undisputed loss and should be receiving funding shortly in order
to begin the restoration process. The undisputed minimum loss does not include
supplemental claims, code upgrades, and depreciation. We will continue to be involved
with the Insurance company through the public adjuster with these other areas. After
interviewing and meeting with several professionals we have recently assembled a team
including an architect, structural engineer, and general contractor to move forward with
the restoration process.

As you aware we engaged Serve Pro to provide immediate mitigation services and
they were at the property for approximately three weeks beginning the day of the fire,
Additionally, we engaged IAB public adjusters within a few days of January 31, 2017 and
they have done an excellent job of adjusting the loss and documenting everything In writing
to the insurance company over the last several months, In support of their analysis of loss
the association engaged the services of an architect and a structural engineer, whose
reports were invaluable in adjusting the loss. Also, during the adjustment process we
engaged a specialist to have the entire building tested for asbestos and we are pleased to
report that no asbestos was found anywhere in the property.

From the date of the fire we have had to perform a number of ongoing temporary
repairs to the roof, elevator, water system, fire alarm system, and other miscellaneous
items. In the beginning of June we were able to begin addressing interiors of the less
damaged units on the south side of the building ('03, 04, and ’05 units) and a good
percentage of that work has been completed but there is still more to do. We hope to begin
work on replacing the roof in the next month but the critical path for that ts the city
building plans examiner and their approval process. As soon as the plans for the roof
restoration are submitted to the city the architect will focus on the common areas and
north side unit restoration. The primary factor for the building interior will be what is
necessary for building code upgrades as the city of Philadelphia buliding codes were
upgraded in 2009.

 
Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19 Page 72 of 130

L00205349072020719

As a plan and schedule of work becomes available we will let you know

immediately. We will also attempt to send more frequent updates once the restoration
process begins.

Sincerely,

John Joseph
President and Executive Board Member

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 73 of 130
L.00205349073020719

Exhibit "C"

 
 

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 74 of 130

L00205349074020719
: . Page T of 3
Nationwide’

Date prepared September 27, 2017

Claira number §88060-SE

Policy number ACP CPPF5492750152

Guestions? Contact Claims Associate
Todd Cattle
COTTLT2Z@nationwide.com
Phone 609-735-8670
Fax 855-346-9018

SUSAN SMITH

THS DAISY LN
BENSALEM, PA 19020-2435

Claim details

Insurer: Nationwide Mutual Fire insurance Company
Policyholder: SUSAN SMITH

Clair number: 588060-GE

Loss date: January 31, 2017

Dear Mrs. Smith ,

We completed our review of this Fire loss that occurred on January 31, 2017, We made avery effort to
provide a falr and thorough evaluation of your policy of insurance and investigation of your toss.

Based on our investigation and review of your policy contract, Nationwide Mutual Fire insurance
Company’s opinion Is this loss was caused by fire. Therefore, we have determined a portion of your
claim is covered under your policy. Your policy covers loss of Business Income, including Rental Value,
during the period of restoration of the property owned by you, and also of the areas within the building
where your property is located which are used to provide access to your premises.

About our decision

Our investigation indicates we issued the settlement on 2/7/17 and the Period of Restoration of covered
damages, allowing the unit to be accessed and lived in as intended, was 8 weeks. Your recent
correspondence Indicated an ongoing rental income loss. In order for us to give further consideration
to this portion of the claim, we wiil need information demonstrating that the unit is not liveable or
accessible due to direct physical darnage caused by the covered fire loss.

Policy details
Your CP0032 06/07 Business income Coverage policy states the following:

A, Coverage

i. Business Income
Business Income means the:

a. Net Income (Net Profit or Loss before income taxes) that would have been earned or
incurred: and

b. Continuing normal operating expenses incurred, including payroll.

 
Case 2:19-cv-00646-CMR Document 1-1._ Filed 02/14/19 Page 75 of 130

L.00205349075020719

Claim # S88060-GE
Page 2 of 3

(3) "Rental Value".

We will pay for the actual loss of Business Income you sustain due to the necessary

“suspension” of your “operations” during the "perlod of restoration”. The "suspension"
must be caused by direct physical loss of or darnage to property at premises which are
described in the Declarations and for which a Business Income Limit of Insurance is
shown in the Declarations. The ioss or damage must be caused by or result from a
Covered Cause of Loss. With respect to loss of or damage to personal property in the
open or personal property in a vehicle, the described premises include the area within
100 feet of the site at which the described premises are located.

With respect to the requirements set forth in the preceding paragraph, if you occupy
only part of the site at which the described premises are located, your premises means:

(a) The portion of the building which you rent, lease or occupy; and

(b) Any area within the bullding or on the site at which the described premises are
located, if that area services, or is used to gain access to, the described
premises.

Additional information

We expressly reserve all other rights, defenses, or contentions, which are available to us under the
policy of insurance, by law or otherwise, and do not waive any such rights or defenses which we now
have or which may become known to us in the future.

if you have Information about this claim that may affect our current decision — please forward it to us
as soon as possible,

For more information

If you have any questions or concerns, please contact me at 609-735-8670 or
COTTLT2@nationwide.com.

Sincerely,

Todd Cottle

Natlonwide Mutual Fire Insurance Company
One Nationwide Gateway Dept 5867

Des Moines, 1A 503917

ce
Howard Smith
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 76 of 130

L00205349076020719

Exhibit "D"
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 77 of 130
L00205349077020719

Law Offices of Howard G. Smith
3070 Bristol Pike, Suite 112

 

Bensalem, PA 19020
Telephone: (889) 638-4847
(215) 638-4847 Howard &. Smith, Esquire
Boecimile: (215) 638.4867 Direct Bal: (215) 636.d874
October 18, 2017
Tadd Cottle

Nationwide Mutua! Fire Insurance Company

One Nationwide Gateway - Department 5867

Des Moines, LA 50391 - 5867

also sent via email] to; COTTLT2@nationwide.com

RE: 14 South Letitia Street, #203, Philadelphia, PA 19106
Your Insured: Marvin and Susan Smith
My Chients: Marvin and Susan Smith
Claim No.: 588060-GE
D/OML: OMS1/A7

Dear Mr. Cottle:

Tam in receipt of your letter to my mom dated September 27, 2017, wherein you respond to my August 23,
2017 fetter to -you demanding, payment for lest rent by substantially denying the claim. Your denial is in
violation of the insurance contract at issue and your denial, along with your fetter explaining your denial,
constitutes bad faith. J ask that you reconsider your denial and make payment as requested. If you
continue to deny the claim in any way, I demand, and good faith requires, that you at feast give a detailed
explanation for your denial specifically addressing the concerns | raise herein.

Ja my August 23, 2017 letter to you I stated that my parents could not rent the condominium unit that they
own because the building's Condominium Association, over which they have no control, has made no
repairs to the building, leaving my parents unable to rent their unit.

‘You responded to my August 23, 2017 letter by letter dated September 27, 2017, wherein you state that the
policy covers my parents for loss of rental income from the date you paid them to make repairs to their unit
through a reasonable period of time to allow my parents Lo repair their unit to habitability, which you
scemingly arbitrarily assess at being 8 weeks. Specifically, you state, "Our investigation indicates we
issued the settlement on 2/7/17 and the Period of Restoration of covered damages, allowing the unit to be
accessed and lived in as intended, was 8 weeks."

The above sentence makes unclear as to whether you believe coverage exists ifthe darnage to the building,
rather than to my client's individual unit, caused their unit to be uninhabitable. The sentence seems to
indicate your company's position is that no coverage exists for loss of rental income due to fire damage to
the building which causes the unit to be uninhabitable, just for fire damage to the unit itself which causes
the unit to be uninhabitable, because you specifically address coverage for the period of time it should take
to restore the unit, without any reference to the period of time it takes to repair the building, despite that my
letter to you specifically addresses damage to the building.

Specifically, the policy states:

We will pay for the actual loss of Business Income you sustain due to the necessary
“suspension” of your “operations” daring the "period of restoration". The
suspension must be caised by direct physical loss of or damage to property at
premises which are described in the Declarations and for which a Business Income
Limit of Insurance is shown in the Declarations. The toss or damage must be caused

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 78 of 130

L.00205349078020719

by or result from a Covered Cause of Loss. With respect to loss of or damage to
personal praperty in the open or personal property in a vebicle, the described
premises Include the aren within 100 feet of the site at which the described premises
are located.

With respect to the requiremanis set forth in the preceding paragraph, if you
occupy only part of the site at which the described premises are located, your
premises means: '
{a} The portion of the building which you rent, lease or ocenpy; and
(b) Any area within the building or on the site at which the described premises
are located, if that area services, or is used to gain access to, the described
premises.

If your interpretation of the policy is that coverage exists for loss of rental income due to fire damage which
causes the unit to be uninhabitable if the damage is to the unit itself, but not if the damage ts to the
swwrounding building, then your interpretation is incorrect. The policy covers damage to the "premises",
not the unit, and defines "premises" if "you occupy only part of the site at which the described premises are
located" as, “[alny area within the building or on the site at which the described premises are located, if that
area services, or is used to gain access to, the described premises.” The premises described in the policy is
arental unit on the second Moor of a building which one can only access by going through the building,
Hence, if damage to the building surrounding the unit makes the premises uninhabitable, the policy
provides coverage regardless the condition of the unit itself.

The policy also states:

3. "Period of Restoration" means the perlod of time that:
{a} Begins 72 hours after the time of direct physical loss or damage caused or
resulting from the Covered Cause of Loss at the described premises; and
{b) Ends on the earlier of:
(1) The date when the property at the described premises should be repaired,
rebuilt or replaced with reasonable speed and similar quality; or
@) The date when the business is resumed at a new permanent location.

"Period of restoration" does not include any increased period required due to the
enforcement of any ordinance or law that:
(i) Regulates the construction, use or repair, or requires the tearing down,
of any property; or
(@) Requires any insured or others to test for, monitor, clean up, remove,
contain, treat, detoxify or neutralize, or in any way respond to, or assess
the effects of "pollutants".

Initially, your determination that the period of restoration to repair the unit is only eight weeks is both
arbitrary and made in bad faith, it would be difficult to repair the unit in § weeks under any conditions,
The damage required the removal and replacement of all the drywall and insulation on two walls and a
large portion of the ceiling, the repair of a large window, and the removal and replacement of an entire
finished floor. However, in the instant case, ServPro spent an entire month remediating the damage in the
building. ServPro, acting as agents of the Condo Association, under orders from the city, would allow only
limited access to the building during the one month peried they were working on the building for safety
reasons. Clearly, the period of restoration includes periods of time that the city would not allow repairs to
begin for safety reasons. Adcditionally, regardiess of orders from the city, it would not be possible to have
workers in the building at the same time the ServPro workers were in the building as the building could not
accomodate that many people and that much equipment at ane time, Also, the Condo Association would
not allow the unit owners to make repairs to their individual units for a period of time, claiming the need to
keep the units In their unrepaired state until the Association settled its claims with Its insurer, | include
with this letter an email from the Condo Association, dated April 24, 20)7, demanding that my clients
make their unit available on April 25, 2017 for an insurance inspection, While you may argue that periods
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 79 of 130

L002053490790207 19

of time where the Association will not allow unit owners to make repairs to their individual units do not
count towards the period of restoration, ] note that it is not reasonable to expect my parents to make repairs
against the orders of the Condo Association, that nowhere does the policy specifically exclude such periods
of time from the period of restoration, and that since Nationwide wrote the policy, mast courts would
interpret the policy against Nationwide to include such periods of time in the period of restoration. | would
also note that it borders on ludicrous to fail to include in the period of restoration the time period the Condo
Association instructs my clients not to repair their unit where repairing their unit could jeopardize
Nationwide's subrogation rights, Considering the forgoing, my clients’ demand that, in good faith, you
promptly state in writing your rational, if one exists, for your seemingly arbitrary conclusion that, "the
Period of Restoration of covered damages, allowing the unit to be accessed and lived in as intended, was §
weeks," My clients' also demand that your response specifically address the concerns that I raise in this
paragraph.

As stated previously, if damage to the building makes the premises uninhabitable, the policy clearly
provides coverage regardless the condition of the unit itself. 1 have enclosed pictures, taken Gctober 4,
2017, showing the state of the building. The pictures are prime facte evidence of the lack of habitability of
the premises. The fire left the building a mess. The fire occurred on the roof and completely destroyed the
roof, requiring a new roof, The city condemned two of the units just undemeath the roof, ServePro took
out most drywall and insulation throughout the building to try to prevent mold. Nevertheless, with the
wails open, allergens abound throughout the building, Additionally, without many interior walls and
insulation there are security issues, rodent issues, and problems heating and cooling my slient's unit,
ServPro took up most of the finished flooring in the building, specifically in front of the entrance te my
client's unit, making entry to the unit dangerous. The city needed to certify the building's fire alarm system
and check the stnicture af the building. Many of the repairs require the city to issue permits. T could go on
with repairs needed to make the building habitable, but it is clear that it is not reasonable to expect anyone
to be able to repair the building so as to make the premises habitable in § weeks. Therefore, you denial of
my parent's claim beyond § weeks is arbitrary, irrational, and made in bad faith. My parents demand that,
in good faith, you promptly state In writing your rational, if one exists, for limiting their claim to 8 weeks
considering the forgoing. Moreover, as I explained in my letter to you of August 23, 2017, wherein I
enclosed a letter from the Condo Association dated August 21, 2017, the Conde Association admitied that
it has made no repairs to the building's common areas, claiming that the reason it has made no repairs to the
building's common areas is because of a dispute that it is having with its insurer. I have enclosed another
copy of the August 21,2017 letter from the Condo Association for your convenience, While you may
areue that periods of time where the Association will not make repairs to the building duc to disputes that it
is having with its insurer do not count towards the period of restoration, I note that such disputes are to be
reasonably expected to some extent, that nowhere does the policy specifically exclude delays caused by
such disputes from the period of restoration, and that since Nationwide wrote the policy, most courts would
interpret the policy against Nationwide to include such time periods in the period of restoration. Therefore,
the policy covers my parents for their lost rental income through present because of the Association's
failure to the repair the building to a state of habitability.

However, regardiess of the amount of time one considers reasonable to repair the building to render the
premises habitable, your letter is unclear as to my client's main claim, My client's main claim is that fire
damage to the building caused them to lose rental income, regardless if one considers the premises
habitable, Your letter states, "Your recent correspondence indicated an ongoing rental income loss. in
order for us to give further consideration to this portion of the claim, we need information demonstrating
that the unit is not Hvabie or accessible due to direct physical damage caused by the covered fire foss." The
sentence seems to indicate that you do not believe that coverage exists If the fire affected the rental value of
the unit unless it did so to the extent of rendering the anit uninhabitable, You also indicated to me during
our telephone conversation, about September 29, 2017, that the policy did not cover loss of rental value
unless the damage caused by the covered loss was sufficient to cause the unit to be uninhabitable.

The policy states that, “We will pay for the actual loss of Business Income you sustain due to the necessary
‘suspension' of your ‘operations’ during the ‘period of restoration’,"

The policy defines "suspension" as:
Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 80 of 130
L00205349080020719

6. "Suspension" means:
a. The slowdown or cessation of your business activities; or
b, That a part of the deseribed premises Is rendered uninhabitable, if coverage
for Business Income including “Rental Value" or “Rental Valuc" applies.

The policy defines operations as:

2. "Operations" means:
a. Your business activities occurring at the described premises; and
b. The tenability of the described premises, if coverage for Business Income
including “Rental Value" or Rental Value" applies.

Your interpretation of the policy that coverage for loss of rental value only exists if the covered damaga
renders the unit uninhabitable is both incorrect and made in bad faith as it goes against the clear language
stated in the policy. As I already explained, the policy covers damage to the premises, not damage to the
unit. Clearly, the policy also covers damages te the premises that resuit in “a slowdown or cessation of
your business activity.” My parent's business activity is operating a rental unit at the premises. The state of
disrepair of the building causes a slowdown of their business activities, namely, the inability to collect full
rent, regardless whether the premises is habitable and allowing them to collect some rent, Therefore, to the
extent that you believe that the premises should be habitable, your denial on that basis is in error because
the policy provides coverage for loss of ability to collect rent, not for loss of habitability.

In summary, the fire damaged the premises so as to impair the rental value of my parent's unit. Your
decision that the period of restoration was only 8 weeks is arbitrary, against the weight of evidence, and
made in bad faith. Through no fault of my parents, the rental value of the unit continues to be impaired,
Your policy provides coverage for the impaired rental value of the unit. Your denial of such coverage
based on clearly incorrect interpretations of your policy is in breach of contract and also in bad faith. Your

purposely ambiguous letter denying coverage while failing to fully explain your rational for denial is also
in bad faith,

Therefore, my clients demand that you reconsider your denial and make payment as previously requested,
Hf you continue to deny the claim in any way, my clients demand, and good faith requiros, that you at least
give a detailed explanation for your denial specifically addressing the concerns I raised herein.

If do not hear from you by November 7, 2017, 1 will file suit on my clients’ behalf for breach of contract
and bad faith.

Sincerely,

LA vedio

 

 
Insurance Inspection - April 25, 2017

lof!

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 81 of 130

L00205349081 0207.19

s‘/mail.acl.com/webmail-std/en-us/PrintMessage

From; Blackhorse Condominium Association <biackhorsecondos@aol.com>
To: blackhorsecondo <blackhorsecondo@gmall.com>
Subleet: Insurance Inspection - April 25, 2077
Date: Mon, Apr 24, 2017 12:43 am

 

Dear Resident,

The insurance carrier for the condominium association has requested an additional inspection
of the property to finalize their adjustment process of the fire loss claim.

The inspection will occur on Tuesday April 25 and will begin at 9:00 am. They will begin
on the 5th floor and work their way down through the building. They will be accompanied by
representatives fram IAB Public Adjustors as well as a representative from the condominium
association.

The plan is to view all common areas and all individual apartments. Time in any individual
apartment will be minimal. If there is any particular window of time that is not good for viewing
your apartment please let us know so we may have the inspectors work around that.

We are hoping this is the final inspection required by the insurance company so that we may
begin the necessary restoration of all areas.

Your cooperation with the above will be greatly appreciated. If you have any questions please
let us know.

The Executive Board

Blackhorse Condominium Association
d2 §. Letitia Street

Philadetphia, Pa, 19106

(p) 215-413-3732

10/17/2017, 10:32 PM
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 82 of 130
L00205349082020719

Blackhorse Condominium Association
12 5. betitia Street
Philadeiphia, Pa. 19106
blackhorsecondo@aol,.cam

August 21, 2017
To All Owners,

As you are all aware the progress to date with the building restoration has been
slow. This has been a direct result of the tortuous process experienced with the loss
adjustment with Lloyd's of London insurance group. We knew going in that Lloyd's of
London had a reputation for being slow but what we experienced verged on bad fatth every
step along the way. We believe we have finally come to an agreement with the insurance
company on the minimum undisputed loss and should be receiving funding shortly in order
to begin the restoration process. The undisputed minimum loss does not include
supplemental claims, code upgrades, and depreciation. We will continue to be involved
with the insurance company through the public adjuster with these other areas. After
interviewing and meeting with several professionals we have recently assembled a team
including an architect, structural engineer, and general contractor to move forward with
the restoration pracess. ‘

As you aware we engaged Serve Pre to provide immediate mitigation services and
they were at the property for approximately three weeks beginning the day of the fire.
Additionally, we engaged IAB public adjusters within a few days of January 31, 2017 and
they have done an excellent job of adjusting the loss and documenting everything in writing
to the insurance company over the last several months, In support of their analysis of loss
the association engaged the services of an architect and a structural engineer, whose
reports were invaluable in adjusting the loss, Also, during the adjustment process we
engaged a specialist to have the entire building tested for asbestos and we are pleased to
report that no asbestos was found anywhere in the property.

From the date of the fire we have had te perform a number of engoing temporary
repairs to the roof, elevator, water system, fire alarm systern, and other miscellaneous
items, In the beginning of June we were able to begin addressing interiors of the less
damaged units on the south side of the building ('03, '04, and 05 units) and a good
percentage of that work has been completed but there is still more to do. We hope to begin
work on replacing the roof in the next month but the critical path for that is the city
building plans examiner and their approval process. As soon as the plans for the roof
restoration are submitted to the city the architect will focus on the common areas and
north side unit restoration, The primary factor for the building interior will be what is
necessary for building code upgrades as the city of Philadelphia building codes were
upepraded in 2009,
 

Case 2:19-cv-00646-CMR—Document 1-1. Filed 02/14/19 - Page 83 of 130

L.00205349083020719

As a plan and schedule of work becomes available we will let you know

immediately. We will also attempt to send more frequent updates once the restoration
process begins,

Sincerely,

John faseph
President and Executive Board Member

 

 
Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 84 of 130

1.00205349084020719

 

 

1° floor

 

 
L00205349085020719

ed le

~ vadreneasene aoa ae

oO
oO
4
a
oO
LO
00
oO
o
©
ou
Oo
a
~
+
a
—
N
oO
To
v2
re
"
4
~
Cc
oO
E
SS
oO
oO
Qa
a
=
2
©
st
©
oO
oO
>
?
Oo
am
N
o
Nn
©
O

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 86 of 130

.00205349086020719

“

en a ape nent te

   

et gee a ae et eT SEE Er I

 

 
 

—-- -Gase-2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 87 of 130

L00205349087020719

    

ce Ee ee ne ee F

f
a

 

1* floor
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19

A cata
itt,

Page 88 of 130

 

 
Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 89 of 130

1.00205349089020719

 

vie Z, 3 i} fer .
a ee 3. eas eke
a4

‘he ee

 

 

 
--Gase 2:19-cv-00646-CMR Documenti1-1 Filed 02/14/19 Page 90 of 130

L00205349090020719

 

 

24 Floor
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 91 of 130

L.00205349091020719

 

24 Floor

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 92 of 130

 

L002053490920207 19

 

and Floor

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 93 of 130

L00205349093020719

 

2%¢ Floor

 
Case 2:19-cv-00646-CMR Document1-1 Filed 02/14/19 Page 94 of 130

L00205349094020719

 

bee’

enero &
4 esenad &

ve

4
Had

eg tat
vet:

iL,

.
+

mad fie".

 

 

2.4 Floor
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 95 of 130

L00205349095020719

 

 

wea MAF tne et eee _ | ait Sit at To we ce nr dtr arlene
-- ~-Gase-2:19-cv-00646-CMR Documenti1-1 Filed 02/14/19 Page 96 of 130

L00205349096020719

 
- -Gase-2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 97 of 130

100205349097020719

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 98 of 130

 

secure een
——ee
eareeerennns

ae ee

. eee ee

L002053490980207 19

 

,
1
ad
;

. oe he

3rd floor

 

 

 
 

Case 2:19-cv-00646-CMR . Document 1-1 Filed 02/14/19 Page 99 of 130

 

100205349098020719

 

 

3" floor
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 100 of 130

 

L.00205349100020719

 

4th floor

 

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 101 of 130

 

cetaceans tin

 

 

 

1.00205349101020719

 

 

 

 

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19. Page.102 of 130

 

 

ao

L00205349102020719

    
   
        

Ths unit has
been
winterized &
the water to
the unit has

a
: ‘beenshut off,

q

 

 

4% floor

 

 
Page 102.0£.120
CAPS SSO avo

Eiled 02/14/19

Case 2:19-cv-00646-CMR. Document 1-1

 

L.00205349103020719

 

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 104 of 130

 

 

L.00205349104020719

 

4% floor

 

 
Case 2:19-cv-00646-CMR Documenti1-1 Filed 02/14/19

 

L00205349105020719

Page 105 of 130

 

4th floor

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 106 of 130
L00205349106020719

 

5¢ floor

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 107 of 130

 

 

 

L002053491070207 19

 

5th floor

 

ae enna
een
erent

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 108 of 130

L.00205349108020719

, rrr.

.
DfEE bas

Tet wee

 

5% floor

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 109 of 130

 

L.00205349109020719

       

Se
5 Emre

 

 

5th floor

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 110 of 130
1002053491 10020719

 

 

 
 

Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 111 of 130

a *
Sees ee ee

. UNSAFE STRUOTURE
RO CEOF Fee te

“s

perenne 2B 7
aad a

L00205349111020719

 

5% floor

 
 

Case 2:19-cv-00646-CMR_ Document 1-1 Filed 02/14/19 Page 112 of 130

 

0020534971 12020719

 

 

 

 

5% floor

 
 

Case 2:19-cv-00646-CMR Documenti1-1 Filed 02/14/19 Page 113 of 130

 

1002053491 13020719

 

 

5% floor

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 114 of 130

1002083494 140207749

 
   

Fra,

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 115 of 130
L002053491 15020719

Exhibit "E"

 
Case 2:19-cv-00646-CMR_ Document 1-1 Filed.02/14/19_ Page 116 of 130

1.00205349116020719
SUSAN SMITH
’ . Page lofi
Nationwide" 9

Date prepared February 6, 2018

Notice of loss date January 31, 2017

Claim number 588060-GE

Policy number ACP CPPF5492750182

Questians? Contact Claims Associate
Todd Cottle
cCoTTLTz@nationwide.com
Phone 609-735-8670
Fax 855-346-9018

SUSAN SMITH

TNS DAISY LN
BENSALEM, PA 19020-2435

Claim detalis

insurer: Nationwide Mutual Fire insurance Company
Policyholder: SUSAN SMITH

Claimant: SUSAN SMITH

Claim number: S588060-GE

Loss date: January 31, 2017

Dear Ms.Smith ,

Your son, Howard Smith, had notified us that you were requesting an extended period of restoration.
As you know, we had agreed to 8 weeks of lass of rent based on the anticipated time to make repairs to
your unit. Howard has indicated that the hallways were not accessible and that repairs by the
association were being delayed due to the carrier insuring the association.

We are following up with you to find out if the repairs to your unit have been completed and the status
of the repairs to the common areas, | have copied Howard, who was your tenant and also handling this
matter for you.

For more information

Hf you have any questions or concerns, please contact me at 609-735-8670 or
COTTLT2@nationwide.com.

Sincerely,

Todd Cottle

Nationwide Mutual Fire Insurance Company
P.O, Box 182068

Columbus, OK 43218-2068

cc

Howard Smith

Any person who knowingly and with intent to defraud any insurance company or other person files an
application for insurance or statement of claim containing any materially false information or conceals

for the purpose of misleading, information concerning any fact material thereto commits a fraudulent
insurance act, which is a crime and subjects such a person to criminal and civil penalties,

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 117 of 130
L602053491 17020719

Exhibit "F"
Case 2:19-cv-00646-CMR.. Document 1:1 Filed 02/14/19 Page-118 of 130

1002053491 18020719

NATIONWIDE MUTUAL FIRE INSURANCE COMPANY
356 MAPLE AVENUE
HARLEYSVILLE PA 19438

NOTICE OF NONRENEWAL OF INSURANCE

 

Namod inaured & Mating Addrass: Producer: 2200

SUSAN 6 & MARVIN B SMITH WARD INSURANCE ASSOCIATES ING
113 DAISY LN 4870 VETERANS HIGHWAY
BENSALEM PA 19020-2435 LEVITTOWN PA 18086-2407

 

Type of Policy; COMMERCIAL PACKAGE

f
| Polley No. ACP 5402750152 GPPF GLGO
| Date of Expiration: 06/20/2018; 12:01 A.M. Local Time tthe mailing address of the Named Insured.

[ We wll not renew this policy when it axpires. Your insurance will cease on the Expiration Date shown above,

 

The reason for nonrenewal is due to the loss severity assaciated with the claim from 1/31/17.

If you have questions regarding your pollcias, please contact your agent, 215-757-7979, for assistance with this
matter.

You may request we provide you information about losses under this policy and previous policies, which we
have issued to you, not to exceed three yaars. ‘You must make your written request within 10 days from the
recelpt of this notice. We will provide the Information ta you within 30 days from the date we receive your
request,

This policy provides fire and extended coverage Insurance on your property. Yeu should contact your agent
concerning caverage through another Insurer, or your possible aligiblility for caverage through the Insurance
Placement Facilily (Fair Plan}, 190 N. Indapendence Mail West, Suite 301, Philadelphia, PA 19106-1554,

 

 

Date Mailed:

20th day of Feb
Named Insured ay of February, 2018

Commercial Underwriting Dept.

 

 

 

SUSAN OG & MARVIN B SMITH
113 DAISY LN
BENSALEM PA 19020-2435 AUTHORIZED REPRESENTATIVE
PACNTONONE ARP
FORME CNPG970 1O4PA92015 02202018MYNY

OBEN 3 0.47420 : Copy for Named Insured Paga fof!

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 119 of 130
L.002053491 19020719

Exhibit "G"
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 120 of 130

 

 

 

00205349120020719

Law Offices of Howard G. Smith

3070 Bristol Pike, Suite 112
Bensalem, PA 19020

Telephone! (B88} 638-4847
, (215) @38-4847 Howard G. Smith, Esquire
Facsimile: (215) 639-4567 Direct Dial: (215) 638-4878

 

March 11, 2018

Todd Cottle

Nationwide Mutual Fire Insurance Company

P.O. Box 182068

Columbus, OH 43218-2068

also sent via email to: COTTLT2@nationwide.com
KGROCOT@nationwide.com

RE: 14 South Letitia Street, #203, Philadelphia, PA 19106
Your Insured: Marvin and Susan Smith
My Clients: Marvin and Susan Smith
Claim No.: 588060-GE
DIOL: OU3UVLT

Dear Mr. Cottle:

Tam in receipt of your letter to my mom dated February 6, 2018, wherein you state, "we had agreed to &
weeks of foss of rent based on the anticipated time to make repairs to your unit." In fact, my parents did
not agree to accept § weeks of loss of rent, Additionally, you knew that my parents claimed more than 8
weeks for loss of rent at the time you paid for 8 weeks loss of rent, The sentence In your letter is therefore
disingenuous and another exarnple of your company’s bad faith.

Fam also in receipt of the Notice of Non Renewal of Insurance that you sent my parents dated February 20,
2018. Please note that my parents consider your failure to renew their insurance to alse be in bad faith.

T again ask that you pay the claim as per the insurance contract and as [ requested on my previous
correspondence.

Zé

oward G, ith, Esquire

  

 

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 121 of 130
L00205349121020719

Exhibit "H"
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 122 of 130.

L00205349122020719
SUSAN SMITH
Nationwide" Page 1 of2
Date prepared May 4, 2078
Notice of loss date January 31, 2017
Claim number 588060-GE
Policy number ACP CPPF5492750152
Questions? Contact Claims Associate
Evalena Pakurls
PAKUREI@natlonwidecom
Phone déd-Sd7-d368
Fax 855-319-2067
SUSAN SMITH
1113 DAISY LN

BENSALEM, PA 19020-2435

Claim details

Insurer: Nationwide Mutual Fire Insurance Company
Policyholder: SUSAN SMITH

Claimant: SUSAN SMITH

Claim number: 588060-GE

Loss date: January 31, 2017

Bear Mrs. Smith,
I'm writing to you to notify you that this claim has been reassigned to me.

| have reviewed the file and documentation accordingly.
it appears that your son Howard G Smith has disputed the arnount of time paid to you for rent loss, but
has not submitted any additional information and/or documentation to support same.

Please refer to Mr. Cottle's corresponded dated September 27, 2017 which states our position, and
request for Additional information that may affect our decision. To date, we have not received any
documentation. Therefore, our position remains and we are closing our file.

Please refer to your Building and Commercial Property Coverage form CPOO10 1012 which states the
following:

E, Loss Conditions
The following conditions apply in addition to the Common Policy Conditions and the Commercial
Property Conditions:
3, Duties in The Event Of Loss Or Damage
a. You must see that the following are done in the event of loss or damage to Covered Property:
(5) At our request, give us complete inventories of the damaged and undamaged property.
include quantities, costs, values and arnount of loss claimed.
(8) Cooperate with us in the investigation or settlement of the claim.

Please also refer to your Commercial Policy Conditions CP 0090 0788:
COMMERCIAL POLICY CONDITIONS
Bb, LEGAL ACTION AGAINS US
No one may bring a legal action against us under this Coverage Part unless:
1. There has been full compliance with all of the terms of this Coverage part; and

2. The action is brought within 2 years after the date on which the direct physical loss or
damage occurred,

 

 
 

Case 2:19-cv-00646-CMR. Document 1-1. Filed 02/14/19. Page 123 of 130

1.00205349123020719

SUSAN SMITH
Claim # 588060-GE
Page 2 of 2

For more information

lf you have any questions or concerns, please contact me at 484-947-4368 or
PAKURE1@nationwide.com.

Sincerely,

Evatena Pakuris

Nationwide Mutual Fire Insurance Company
PO Box 182068

Columbus, OH 43218-2068

Any person who knowingly and with intent to defraud any insurance company or other person files an
application for insurance or statement of claim containing any materially faise information or conceals
for the purpose of misleading, information concerning any fact material thereto commits a fraudulent
Insurance act, which is a crime and subjects such a person to criminal and civil penalties,
 

ee

SEEN eae settee ee lle nee nme te tm,

‘
: cae “we
on
we
ra
i 7
7 - .
.
syet ee writes %.
=F a ane t
tant
ete
rn
#3 .
ae
“whee

 

 

FO-SEPEO EM POEEH
SOLS
&I a oy
ve ‘WaI¥ se

Glivd JOVLS a”

nae

—e eee +

ce GALOIUISTy- :

in

ga

A ene ee ee et me emt ee
i

ST Zeh HO ‘snquinjoD
SZE]d SPLMUOHEN 9UuO

LET SANT oan TO
—— OZO6T Vd “Wopesusg |
TLL OHMS ‘OF TOSHE OLOE

 

_Mahewa core o
GaLSiuasay :

 

YUIg *D premo}Y Jo SeoyJO MET -

weer eso ~

Thy Tae PRE maps meer aces state a gr ‘toe ie +

Ea ETad TOod ‘oer gros

JN

BIER re

Sop ee ee ee ie

    

BTUs e Seles Cryer keer ier iie eck or ome
SE Ate eoe CLUE CE: enter Eee ee) ese ake

“ania
» qaiaulsaa .

    
 

eksttetaletet thea a ic eitoe cheat tdeltedeteteis

_ bog Ay Hzo1 eae asp) FEUOeLIOIU} Pue ONSeLOg Oy

 

    

  

_ BlEb EN me x TIWI ¥

 
 

a oe
eee

   

   

ALBOled |

  

7

”

 

 

pe gat tebe
pe qe!

ei

‘W
fas” abe

ay

6LLOZOPZLGHESOZONT

 

 
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 125 of 130

EXHIBIT
6p”
Case 2:19-cv-00646-CMR

Bradley J. Vance, Esquire

Attorney 1.D.#58850

REGER RIZZO & DARNALL LLP
Cira Centre, 13" Floor

2929 Arch Street

Philadelphia, PA 19104

(215) 495-6500

(215) 496-6600
bvance@regerlaw.com

Document 1-1 Filed 02/14/19 Page 126 of 130

Attomey for Defendant,
Nationwide Mutual
Insurance Company

 

MARVIN SMITH
Plaintiff,

¥v.

NATIONWIDE MUTUAL
INSURANCE COMPANY
Defendant,

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

JANUARY TERM, 2019
CASE NO. 02871

ENTRY OF APPEARANCE

TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Defendant, Nationwide Mutual Insurance

Company regarding the above-captioned matter.

Dated: hag

GD

REGER RIZZO & DARNALL LLP

By: .
radley J. V¢nfey’ Esquire
Attorney fo ndant
Nationwide Mfutual Insurance Company

 
Case 2:19-cv-00646-CMR

Bradley J. Vance, Esquire

Attomey [.D.#58850

REGER RIZZO & DARNALL LLP
Cira Centre, 13" Floor

2929 Arch Street

Philadelphia, PA 19104

(215) 495-6500

(215) 496-6606
bvance@regerlaw.com

Document 1-1 Filed 02/14/19 Page 127 of 130

Attorney for Defendant,
Nationwide Mutual
Insurance Company

 

MARVIN SMITH
Plaintiff,

Vv.

NATIONWIDE MUTUAL
INSURANCE COMPANY .
Defendant,

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

JANUARY TERM, 2019
CASE NO. 02871

CERTIFICATE OF SERVICE

I, Bradley J. Vance, Esquire, attorney for Nationwide Mutual Insurance Company hereby

certify that a true and correct copy of my Entry of Appearance was served on February 14,2019

via United States First Class Mail and/or Electronic Mail to all counsel and unrepresented

parties.

Dated: afralia

REGER RIZZO & DARMALL LLP

 

Nationwide Mutual Insurance Company
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 128 of 130

EXHIBIT
eq”
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 129 of 130

Bradley J. Vance, Esquire

Attorney L.D.#58850

REGER RIZZO & DARNALL LLP
Cira Centre, 13" Floor

2929 Arch Street

Philadelphia, PA 19104

(215) 495-6500

(215) 496-6600
bvance@regerlaw.com

Attorney for Defendant,
Nationwide Mutual
Insurance Company

 

MARVIN SMITH
Plaintiff,

v.
NATIONWIDE MUTUAL

INSURANCE COMPANY
Defendant,

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

JANUARY TERM, 2019
CASE NO. 02871

NOTICE OF FILING OF NOTICE OF REMOVAL

To: Prothonotary
Philadelphia County

Howard G, Smith, Esquire
3070 Bristol Pike, Suite 112
Bensalem, PA 19020

PLEASE TAKE NOTICE that on February __, 2019 pursuant to 28 U.S.C. §§1332,
1441, 1446, Defendant filed a Notice of Removal for the above-captioned action from Court of
Common Pleas of Philadelphia County, Pennsylvania, to the United States District Court for the

Eastern District of Pennsylvania. A copy of the Notice of Removal is attached hereto as Exhibit

“ey?
*

Date:

REGER RIZZO & DARNALL LLP

By:

 

Bradley J. Vance, Esquire
Attorney for Defendant
Nationwide Mutual Insurance
Company
Case 2:19-cv-00646-CMR Document 1-1 Filed 02/14/19 Page 130 of 130

Bradley J. Vance, Esquire

Attorney I.D.#58850

REGER RIZZO & DARNALL LLP
Cira Centre, 13"" Floor

2929 Arch Street

Philadelphia, PA 19104

(215) 495-6500

(215) 496-6600

Attorney for Defendant,
Nationwide Mutual
Insurance Company

 

bvance@regerlaw.com
MARVIN SMITH COURT OF COMMON PLEAS
Plaintiff, PHILADELPHIA COUNTY
v, JANUARY TERM, 2019
CASE NO. 02871
NATIONWIDE MUTUAL .
INSURANCE COMPANY
Defendant,

CERTIFICATE OF SERVICE

I, Bradley J. Vance, Esquire, attorney for Nationwide Mutual Insurance Company hereby

certify that a true and correct copy of Notice of Filing Notice of Removal was served on

February 14, 2019 via United States First Class Mail and/or Electronic Mail to all counsel and

unrepresented parties.

Dated:

REGER RIZZO & DARNALL LLP

By:

 

Bradley J. Vance, Esquire
Attorney for Defendant

Nationwide Mutual Insurance Company
